Exhibit 10.6

 

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (the “Agreement”) made as of this 5th day of August,
2019, by and between QPAGOS, a Nevada corporation (the “Seller”) and Vivi
Holdings, Inc., a Delaware corporation (the “Buyer”).

WITNESSETH:

WHEREAS, the Seller owns one hundred percent (100%) of the outstanding common
stock, $.001 par value (the “Shares”), of QPAGOS Corporation, a Delaware
corporation (the “Company”), and the Buyer desires to purchase from the Seller,
and Seller desires to sell, the Shares upon the terms and conditions hereinafter
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained and upon the terms and conditions hereinafter set forth, the parties
hereto, intending to be legally bound, agree as follows:

Article I
PURCHASE AND SALE OF SHARES.

Upon the terms and conditions herein contained, at the Closing (as hereinafter
defined), the Seller will sell, assign and transfer to the Buyer and the Buyer
will purchase from the Seller all rights of the Seller in and to the Shares (the
“Sale”), free and clear of all liens, claims, pledges, mortgages, restrictions,
obligations, security interests and encumbrances of any kind, nature and
description.

Article II
CONSIDERATION

In consideration for the Shares the Buyer shall issue to the Seller (or its
designees) an aggregate of Two Million Two Hundred Fifty Thousand (2,250,000)
fully paid and non-assessable shares of its common stock, $.001 par value (the
“Buyer Common Stock”)[1].

Article III
CLOSING

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Buyer, at 10:00 a.m. (local time) on the date
that is two business days following the satisfaction or waiver of each of the
conditions set forth in Article VIII unless Buyer and Seller agree otherwise.
simultaneously with the execution of this Agreement.

Article IV
SELLER REPRESENTATIONS AND WARRANTIES.

Seller hereby represents and warrants to Buyer, as of the date hereof and as of
the Closing Date as though made at the Closing Date, subject to such exceptions
as are specifically disclosed in writing (with reference to a specific section
of this Agreement to which each such exception applies; provided, however, that
if any section of the Seller Disclosure Letter, as defined below, discloses an
item or information in such a way as to make its relevance to the disclosure
required by another section reasonably apparent based upon the substance of such
disclosure, the matter shall be deemed to have been disclosed in such other
section of the Seller Disclosure Letter, notwithstanding the omission of an
appropriate cross-reference to such other section) in a disclosure letter
supplied by Seller to Buyer, dated as of the date hereof and certified by a duly
authorized officer of Seller (the “Seller Disclosure Letter”), as follows:

4.1              Organization and Qualification.

(a)                Each of Seller, the Company and the Company’s subsidiaries is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being conducted. Each of the Company and its
subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, consents, certificates, approvals and orders
(“Approvals”) necessary to own, lease and operate the properties it purports to
own, operate or lease and to carry on its business as it is now being conducted,
except where the failure to have such Approvals would not, individually or in
the aggregate, have a Material Adverse Effect (as defined in Section 11.3(c)) on
the Company or its subsidiaries. Each of the Company and its subsidiaries is
duly qualified or licensed as a foreign corporation to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except for such failures to be so duly
qualified or licensed and in good standing that would not, either individually
or in the aggregate, have a Material Adverse Effect on the Company or its
subsidiaries.

(b)               The Company has no subsidiaries except for the entities
identified in Section 4.1(b) of the Seller Disclosure Letter. Neither the
Company nor any of its subsidiaries has agreed, is it obligated to make, or is
bound by, any written, oral or other agreement, contract, sub-contract, lease,
binding understanding, instrument, note, option, warranty, purchase order,
license, sub-license, insurance policy, benefit plan, commitment, or undertaking
of any nature, as of the date hereof or as may hereafter be in effect under
which it may become obligated to make, any future investment in or capital
contribution to any other entity. Neither the Company nor any of its
subsidiaries directly or indirectly owns any equity or similar interest in or
any interest convertible, exchangeable or exercisable for, any equity or similar
interest in, any corporation, partnership, joint venture or other business,
association or entity.

4.2              Certificate of Incorporation and Bylaws. The Company and each
of its subsidiaries has previously furnished to Buyer a complete and correct
copy of its Certificate of Incorporation and Bylaws or any equivalent
organizational documents, as amended to date. Such Certificate of Incorporation,
Bylaws and equivalent organizational documents of the Company and each of its
subsidiaries are in full force and effect. Neither the Company nor any of its
subsidiaries is in violation of any of the provisions of its Certificate of
Incorporation or Bylaws or equivalent organizational documents.

4.3              Capitalization.

(a)                The authorized capital stock of the Company consists of fifty
million (50,000,000) shares of common stock, $.001 par value, and ten million
(10,000,000) shares of preferred stock, $.001 par value, of which only the
Shares are issued and outstanding. The Shares have been duly authorized and are
validly issued, fully paid and non-assessable. Except as set forth in
Section 4.3(a) of the Seller Disclosure Letter, the Company owns all of the
issued and outstanding shares of its subsidiaries, which shares have been duly
authorized and are validly issued, fully paid and non-assessable. The Shares and
all outstanding shares of capital stock of each subsidiary of the Company have
been issued and granted in compliance with (i) all applicable securities laws
and other applicable federal, state, local, municipal, foreign or other law,
statute, constitution, principle of common law, resolution, ordinance, code,
edict, decree, rule, regulation, ruling or requirement issues, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority
of any Governmental Entity (as defined below) and (ii) all requirements set
forth in applicable contracts, agreements, and instruments.

(b)               Seller owns the Shares free and clear of all liens, pledges,
hypothecations, charges, mortgages, security interests, encumbrances, claims,
infringements, interferences, options, right of first refusals, preemptive
rights, community property interests or restriction of any nature (including any
restriction on the voting of any security, any restriction on the transfer of
any security or other asset, any restriction on the possession, exercise or
transfer of any other attribute of ownership of any asset) directly or
indirectly through one or more subsidiaries, as of the date of this Agreement,
there are no equity securities, partnership interests or similar ownership
interests of any class of equity security of the Company or any subsidiary of
the Company, or any security exchangeable or convertible into or exercisable for
such equity securities, partnership interests or similar ownership interests,
issued, reserved for issuance or outstanding. There are no subscriptions,
options, warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which Seller, the Company or any of their
subsidiaries is a party or by which they are bound obligating Seller, the
Company or any of their subsidiaries to issue, deliver or sell, or cause to be
issued, delivered or sold, or repurchase, redeem or otherwise acquire, or cause
the repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of the Company or any of
its subsidiaries or obligating the Company or any of its subsidiaries to grant,
extend, accelerate the vesting of or enter into any such subscription, option,
warrant, equity security, call, right, commitment or agreement. As of the date
of this Agreement, there are no registration rights and there is, no voting
trust, proxy, rights plan, antitakeover plan or other agreement or understanding
to which the Company or any of its subsidiaries is a party or by which they are
bound with respect to any equity security of any class of Company or with
respect to any equity security, partnership interest or similar ownership
interest of any class of any of its subsidiaries.

4.4              Authority Relative to this Agreement. Seller has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and, subject to obtaining the approval of the
stockholders of Seller of the Sale, to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Seller and the
consummation by Seller of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action on the part
of Seller and no other corporate proceedings on the part of Seller are necessary
to authorize this Agreement or to consummate the transactions so contemplated
(other than, with respect to the Sale, the approval and adoption of this
Agreement and the approval of the Sale by holders of a majority of the
outstanding shares of Seller’s capital stock in accordance with Nevada Law and
Seller’s Articles of Incorporation and Bylaws). This Agreement has been duly and
validly executed and delivered by Seller and, assuming the due authorization,
execution and delivery by Buyer, constitutes legal and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.

4.5            No Conflict; Required Filings and Consents.

(a)                The execution and delivery of this Agreement by Seller does
not, and the performance of this Agreement by Seller will not, (i) conflict with
or violate the Articles of Incorporation or Bylaws or equivalent organizational
documents of Seller or any of its subsidiaries, (ii) subject to obtaining the
approval of Seller’s stockholders in favor of approval and adoption of this
Agreement and approval of the Sale, and obtaining the consents, approvals,
authorizations and permits and making registrations, filings and notifications
set forth in Section 4.5(b) hereof (or Section 4.5(b) of the Seller Disclosure
Letter), to the best of Seller’s knowledge, conflict with or violate any law,
rule, regulation, order, judgment or decree applicable to Seller, the Company or
any of their subsidiaries or by which any of their respective properties is
bound or affected, or (iii) result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or impair the Company’s or any of its subsidiaries rights or alter the
rights or obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of the
Company or any of its subsidiaries pursuant to, any material note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation to which Seller, the Company or any of their
subsidiaries is a party or by which Seller, the Company, any of their
subsidiaries or any of their respective properties are bound or affected, except
in the case of clauses (ii) and (iii), to the extent such conflict, violation,
breach, default, impairment or other effect could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company or its subsidiaries.

(b)               The execution and delivery of this Agreement by Seller does
not, and the performance of this Agreement by Seller will not, require any
consent, approval, authorization or permit of, or registration, filing with or
notification to, any court, administrative agency, commission, governmental or
regulatory authority, domestic or foreign (each, a “Governmental Entity” and,
collectively, “Governmental Entities”), except for (i) applicable requirements,
if any, of the Securities Act of 1933, as amended (the “Securities Act”), the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), state
securities laws (“Blue Sky Laws”), and the rules and regulations promulgated
thereunder and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, (A) would
not prevent consummation of the Sale or otherwise prevent Seller from performing
its obligations under this Agreement, or (B) could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Company or its subsidiaries.

4.6              SEC Filings. Seller has made available to Buyer a correct and
complete copy of each report, schedule, registration statement and definitive
proxy statement filed by Seller with the Securities and Exchange Commission (the
“SEC”) on or after January 1, 2018 and prior to the date of this Agreement (the
“Seller SEC Reports”), which are all the forms, reports and documents required
to be filed by Seller with the SEC since such date. The Seller SEC Reports
(i) were prepared in accordance with the requirements of the Securities Act or
the Exchange Act, as the case may be, and (ii) did not at the time they were
filed (or if amended or superseded by a filing prior to the date of this
Agreement then on the date of such filing) contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Neither the Company nor any of its
subsidiaries is required to file any reports or other documents with the SEC.

4.7              Compliance; Permits.

(a)                Neither the Company nor any of its subsidiaries is in
conflict with, or in default or violation of, (i) any law, rule, regulation,
order, judgment or decree applicable to the Company or any of its subsidiaries
or by which its or any of their properties is bound or affected, or (ii) any
material note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries or its or any of their respective properties is bound or affected,
except for any conflicts, defaults or violations that (individually or in the
aggregate) would not have a Material Adverse Effect on the Company or its
subsidiaries. No investigation or review by any governmental or regulatory body
or authority is pending or, to the knowledge of Seller, threatened against the
Company or its subsidiaries, nor has any governmental or regulatory body or
authority indicated an intention to conduct the same, other than, in each such
case, those the outcome of which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the Company or its
subsidiaries.

(b)               The Company and its subsidiaries hold all permits, licenses,
variances, exemptions, orders and approvals from Governmental Entities which are
material to the operation of the business of the Company and its subsidiaries
(collectively, the “Company Permits”). The Company and its subsidiaries are in
compliance in all material respects with the terms of the Company Permits.

4.8              No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liabilities (absolute, accrued, contingent or otherwise) of
a nature required to be disclosed on a balance sheet or in the related notes to
the consolidated financial statements prepared in accordance with GAAP, which
are, individually or in the aggregate, material to the business, results of
operations, financial condition or prospects of the Company and its subsidiaries
taken as a whole except (i) liabilities provided for in the Seller SEC Reports,
(ii) liabilities reflected in the Seller Disclosure Letter, or (iii) liabilities
incurred since the date reflected in the Seller SEC Reports in the ordinary
course of business.

4.9              Absence of Certain Changes or Events. Since the date of the
last filed Seller SEC Report, there has not been: (i) any Material Adverse
Effect on the Company or any of its subsidiaries, (ii) any declaration, setting
aside or payment of any dividend on, or other distribution (whether in cash,
stock or property) in respect of, any of the Company’s or any of its
subsidiaries’ capital stock, or any purchase, redemption or other acquisition by
Seller or the Company of any of the Company’s capital stock or any other
securities of the Company or its subsidiaries or any options, warrants, calls or
rights to acquire any such shares or other securities, (iii) any split,
combination or reclassification of any of the Company’s or any of its
subsidiaries’ capital stock, (iv) any granting by the Company or any of its
subsidiaries of any increase in compensation or fringe benefits, except for
normal increases of cash compensation in the ordinary course of business
consistent with past practice, or any payment by the Company or any of its
subsidiaries of any bonus, except for bonuses made in the ordinary course of
business consistent with past practice, or any granting by the Company or any of
its subsidiaries of any increase in severance or termination pay or any entry by
the Company or any of its subsidiaries into any currently effective employment,
severance, termination or indemnification agreement or any agreement the
benefits of which are contingent or the terms of which are materially altered
upon the occurrence of a transaction involving Seller of the nature contemplated
hereby, (v) entry by the Company or any of its subsidiaries into any licensing
or other agreement with regard to the acquisition or disposition of any
Intellectual Property (as defined in Section 4.18 hereof) other than licenses in
the ordinary course of business consistent with past practice, and other than
any licenses disclosed on Section 4.18(j) of the Seller Disclosure Letter, (vi)
any material change by the Company in its accounting methods, principles or
practices, except as required by concurrent changes in GAAP, (vii) any
revaluation by the Company or any of its subsidiaries of any of its or their
assets, including, without limitation, writing down the value of capitalized
inventory or writing off notes or accounts receivable, or (viii) any sale of
assets of the Company or its subsidiaries other than in the ordinary course of
business.

4.10          Absence of Litigation. Except as set forth in Section 4.10 of the
Seller Disclosure Letter, there are no claims, actions, suits or proceedings
pending or, to the knowledge of Seller, threatened (or, to the knowledge of
Seller, any governmental or regulatory investigation pending or threatened)
against the Company or any of its subsidiaries or any properties or rights of
the Company or any of its subsidiaries, before any Governmental Entity.

4.11          Employee Benefit Plans.

(a)                Neither the Company nor any of its subsidiaries has at any
time ever maintained, established, sponsored, participated in, or contributed
to, any employee compensation, incentive, fringe or benefit plans, programs,
policies, commitments or other arrangements (whether or not set forth in a
written document and including, without limitation, all “employee benefit plans”
(within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”)) covering (i) any active or former employee,
director or consultant of the Company, (ii) any subsidiary of the Company, or
(iii) any trade or business (whether or not incorporated) which is a member of a
controlled group or which is under common control with the Company within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”), or with respect to which the Company or any of its subsidiaries has or,
to Seller’s knowledge, may in the future have liability.

(b)               Neither the Company nor any of its subsidiaries has at any
time ever maintained, established, sponsored, participated in, or contributed to
any plan subject to Title IV of ERISA or Section 412 of the Code and at no time
has Seller or any of its subsidiaries contributed to or been requested to
contribute to any “multiemployer plan,” as such term is defined in ERISA or to
any plan described in Section 413(c) of the Code. Neither the Company, any of
its subsidiaries, nor any officer or director of the Company or any of its
subsidiaries is subject to any liability or penalty under Section 4975 through
4980B of the Code or Title I of ERISA. There are no audits, inquiries or
proceedings pending or, to the knowledge of Seller, threatened by the Internal
Revenue Service or Department of Labor with respect to any employee benefit plan
of the Company or any of its subsidiaries.

(c)                Neither the Company nor any of its subsidiaries has in any
material respect, violated any of the health continuation requirements of the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”),
the requirements of Family Medical Leave Act of 1993, as amended, the
requirements of the Women’s Health and Cancer Rights Act, as amended, the
requirements of the Newborns’ and Mothers’ Health Protection Act of 1996, as
amended, or any similar provisions of state law applicable to employees of the
Company or any of its subsidiaries.

(d)               Neither the Company nor any of its subsidiaries is bound by or
subject to (and none of its respective assets or properties is bound by or
subject to) any arrangement with any labor union. No employee of the Company or
any of its subsidiaries is represented by any labor union or covered by any
collective bargaining agreement and, to the knowledge of Seller, no campaign to
establish such representation is in progress. There is no pending or, to the
knowledge of Seller, threatened labor dispute involving the Company or any of
its subsidiaries and any group of its employees nor has the Company or any of
its subsidiaries experienced any labor interruptions over the past three (3)
years, and the Company and its subsidiaries consider their relationships with
their employees to be good. The Company and its subsidiaries are in compliance
in all material respects with all applicable foreign, federal, state and local
laws, rules and regulations regarding employment, employment practices, terms
and conditions of employment and wages and hours.

(e)                Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any stockholder, director or employee of the Company
or any of its subsidiaries.

4.12          Labor Matters. (i) There are no controversies pending or, to the
knowledge of Seller, threatened, between the Company or any of its subsidiaries
and any of their respective employees; (ii) as of the date of this Agreement,
neither the Company nor any of its subsidiaries is a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by the Company or its subsidiaries nor does the Company or its
subsidiaries know of any activities or proceedings of any labor union to
organize any such employees; and (iii) as of the date of this Agreement, neither
the Company nor any of its subsidiaries has any knowledge of any strikes,
slowdowns, work stoppages or lockouts, or threats thereof, by or with respect to
any employees of the Company or any of its subsidiaries.

4.13          Restrictions on Business Activities. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its subsidiaries or to which the Company or any of its subsidiaries is a
party or any of its subsidiaries which has or could reasonably be expected to
have the effect, in any material respect, of prohibiting or impairing any
present business practice of the Company or any of its subsidiaries, any
acquisition of property by the Company or any of its subsidiaries or the conduct
of business by the Company or any of its subsidiaries as currently conducted.

4.14          Title to Property. Except as set forth on Section 4.14 of the
Seller Disclosure Letter, neither the Company nor any of its subsidiaries owns
any material real property. Except as set forth on Section 4.14 of the Seller
Disclosure Letter, the Company and each of its subsidiaries have good and
defensible title to all of their material real and personal properties and
assets, free and clear of all liens, charges and encumbrances except liens for
taxes not yet due and payable and such liens or other imperfections of title, if
any, as do not materially detract from the value of or interfere with the
present use of the property affected thereby; and all leases pursuant to which
the Company or any of its subsidiaries lease from others material amounts of
real or personal property are in good standing, valid and effective in
accordance with their respective terms, and there is not, under any of such
leases, any existing material default or event of default (or any event which
with notice or lapse of time, or both, would constitute a material default and
in respect of which the Company or subsidiary has not taken adequate steps to
prevent such default from occurring). All the plants, structures and equipment
owned by or being acquired under a capital lease by the Company and its
subsidiaries, except such as may be under construction, are in good operating
condition and repair, in all material respects, subject to normal wear and tear.

4.15          Taxes.

(a)                Definition of Taxes. For all purposes of and under this
Agreement, “Tax” or “Taxes” refers to any and all federal, state, local and
foreign taxes, assessments and other governmental charges, duties, impositions
and liabilities relating to taxes, including taxes based upon or measured by
gross receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes, together with all interest, penalties and additions
imposed with respect to such amounts and any obligations under any agreements or
arrangements with any other person with respect to such amounts and including
any liability for taxes of a predecessor entity.

(b)               Tax Returns and Audits.

(i)                 The Company and each of its subsidiaries have timely filed
all federal, state, local and foreign returns, estimates, information statements
and reports (“Company Returns”) relating to Taxes required to be filed by the
Company and each of its subsidiaries with any Tax authority, except such Returns
which are not material to the Company or which are for taxes being contested.
Such Company Returns are true and correct in all material respects, have been
completed in accordance with applicable law, and all Taxes shown to be due on
such Company Returns have been paid. There are no liens for Taxes (other than
Taxes not yet due and payable) upon any assets of the Company or any of its
subsidiaries.

(ii)               The Company and each of its subsidiaries as of the Closing
Date will have withheld with respect to its employees all federal and state
income taxes, Taxes pursuant to the Federal Insurance Contribution Act (“FICA”),
Taxes pursuant to the Federal Unemployment Tax Act (“FUTA”) and other Taxes
required to be withheld.

(iii)             Neither the Company nor any of its subsidiaries has been
delinquent in the payment of any material Tax nor is there any material Tax
deficiency outstanding, proposed or assessed against the Company or any of its
subsidiaries, nor has the Company or any of its subsidiaries executed any
unexpired waiver of any statute of limitations on or extending the period for
the assessment or collection of any Tax.

(iv)             No audit or other examination of Company Return by any Tax
authority is presently in progress, nor has the Company or any of its
subsidiaries been notified of any request for such an audit or other
examination.

(v)               No adjustment relating to any Company Returns filed by the
Company or any of its subsidiaries has been proposed in writing formally or
informally by any Tax authority to the Company or any of its subsidiaries or any
representative thereof.

(vi)             Neither the Company nor any of its subsidiaries has any
liability for any material unpaid Taxes, contingent or otherwise, which is
material to the Company or its subsidiaries, other than any liability for unpaid
Taxes that may have accrued since the date reflected in the Seller SEC Reports
in connection with the operation of the business of the Company and its
subsidiaries in the ordinary course.

(vii)           There is no contract, agreement, plan or arrangement to which
the Company or any of its subsidiaries is a party as of the date of this
Agreement, including but not limited to the provisions of this Agreement,
covering any employee or former employee of the Company or any of its
subsidiaries that, individually or collectively, would reasonably be expected to
give rise to the payment of any amount that would not be deductible pursuant to
Sections 280G, 404 or 162(m) of the Code. There is no contract, agreement, plan
or arrangement to which Seller is a party or by which it is bound to compensate
any individual for excise taxes paid pursuant to Section 4999 of the Code.

(viii)         Neither the Company nor any of its subsidiaries has filed any
consent agreement under Section 341(f) of the Code or agreed to have Section
341(f)(2) of the Code apply to any disposition of a subsection (f) asset (as
defined in Section 341(f)(4) of the Code) owned by the Company or any of its
subsidiaries.

(ix)             Neither the Company nor any of its subsidiaries is party to or
has any obligation under any tax-sharing, tax indemnity or tax allocation
agreement or arrangement.

(x)               None of the Company’s or its subsidiaries’ assets are tax
exempt use property within the meaning of Section 168(h) of the Code.

(xi)             Neither the Company nor any subsidiary of the Company has
participated as either a “distributing corporation” or a “controlled
corporation” in a distribution of stock qualifying for tax-free treatment under
Section 355 of the Code.

4.16          Environmental Matters. Except as set forth on Section 4.17 of the
Seller Disclosure Letter, the operations of the Company and each of its
subsidiaries are and have been in compliance in all material respects with all
applicable Environmental Laws (as defined below), which compliance includes
obtaining, maintaining in good standing and complying in all material respects
with all Environmental Permits (as defined below) and no action or proceeding is
pending or threatened to revoke, modify or terminate any such Environmental
Permit, and, to the knowledge of Seller, no facts, circumstances or conditions
currently exist that could adversely affect such continued compliance with
Environmental Laws and Environmental Permits or require currently unbudgeted
capital expenditures to achieve or maintain such continued compliance with
Environmental Laws and Environmental Permits.

“Environmental Law” means any law, as now or hereafter in effect, in any way
relating to the protection of human health and safety, the environment or
natural resources including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.) the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as each has been
or may be amended and the regulations promulgated pursuant thereto.

“Environmental Permit” means any permit required by Environmental Laws for the
operation of such company.

4.17          Brokers. Seller has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders fees or agent’s commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.

4.18          Intellectual Property.

(a)                For the purposes of this Agreement, the following terms have
the following definitions:

(i)                 “Intellectual Property” means any or all of the following
and all rights in, arising out of, or associated therewith: (i) all United
States, international and foreign patents and applications therefor and all
reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (ii) all inventions (whether patentable or not),
invention disclosures, improvements, trade secrets, proprietary information,
know how, technology, technical data and customer lists, and all documentation
relating to any of the foregoing; (iii) all copyrights, copyrights registrations
and applications therefor, and all other rights corresponding thereto throughout
the world; (iv) all mask works, mask work registrations and applications
therefor, and any equivalent or similar rights in semiconductor masks, layouts,
architectures or topology; (v) domain names, uniform resource locators and other
names and locators associated with the Internet, (vi) all computer software,
including all source code, object code, firmware, development tools, files,
records and data, and all media on which any of the foregoing is recorded; (vii)
all industrial designs and any registrations and applications therefor
throughout the world; (viii) all trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefor throughout the world; (ix) all databases and data collections and all
rights therein throughout the world; (x) all moral and economic rights of
authors and inventors, however denominated, throughout the world, and (xi) any
similar or equivalent rights to any of the foregoing anywhere in the world.

(ii)               “Company Intellectual Property” shall mean any Intellectual
Property that is owned by, or exclusively licensed to, the Company or any of its
subsidiaries.

(iii)             “Registered Intellectual Property” means all United States,
international and foreign: (i) patents and patent applications (including
provisional applications); (ii) registered trademarks, applications to register
trademarks, intent-to-use applications, or other registrations or applications
related to trademarks; (iii) registered copyrights and applications for
copyright registration; and (iv) any other Intellectual Property that is the
subject of an application, certificate, filing, registration or other document
issued, filed with, or recorded by any state, government or other public legal
authority.

(iv)             “Company Registered Intellectual Property” means all of the
Registered Intellectual Property owned by, or filed in the name of, the Company
or any of its subsidiaries.

(b)               Section 4.18(b) of the Seller Disclosure Letter contains a
complete and accurate list of (i) all Company Registered Intellectual Property
and specifies, where applicable, the jurisdictions in which each such item of
Company Registered Intellectual Property has been issued or registered, and (ii)
all proceedings or actions before any court or tribunal (including the United
States Patent and Trademark Office (the “PTO”) or equivalent authority anywhere
else in the world) related to any of Company Registered Intellectual Property.

(c)                Section 4.18(c) of the Seller Disclosure Letter contains a
complete and accurate list (by name and version number) of all products,
software or service offerings of the Company or any of its subsidiaries
(collectively, “Company Products”) that have been sold, distributed or otherwise
disposed of in the five (5)-year period preceding the date hereof or which the
Company or any of its subsidiaries currently intends to sell, distribute or
otherwise dispose of in the future, including any products or service offerings
under development.

(d)               No Company Intellectual Property or Company Product is subject
to any proceeding or outstanding decree, order, judgment, contract, license,
agreement, or stipulation restricting in any manner the use, transfer, or
licensing thereof by the Company or any of its subsidiaries, or which may affect
the validity, use or enforceability of such Company Intellectual Property or
Company Product.

(e)                Each item of Company Registered Intellectual Property is
valid and subsisting, all necessary registration, maintenance and renewal fees
currently due in connection with such Company Registered Intellectual Property
have been made and all necessary documents, recordations and certificates in
connection with such Company Registered Intellectual Property have been filed
with the relevant patent, copyright, trademark or other authorities in the
United States or foreign jurisdictions, as the case may be, for the purposes of
prosecuting, maintaining or perfecting such Company Registered Intellectual
Property.

(f)                Section 4.18(f) of the Seller Disclosure Letter contains a
complete and accurate list of all actions that are required to be taken by the
Company within ninety (90) days of the date hereof with respect to any of
Company Registered Intellectual Property.

(g)               The Company owns and has good and exclusive title to each item
of Company Intellectual Property owned by it, free and clear of any lien or
encumbrance (excluding non-exclusive licenses and related restrictions granted
in the ordinary course). Without limiting the generality of the foregoing, (i)
to the knowledge of Seller, the Company or its subsidiaries are the exclusive
owner of all trademarks and trade names used in connection with the operation or
conduct of the business of the Company and its subsidiaries, including the sale,
distribution or provision of any Company Products by the Company or any of its
subsidiaries, (ii) the Company or its subsidiaries own exclusively, and have
good title to, all copyrighted works that are included or incorporated into
Company Products or which the Company or any of its subsidiaries otherwise
purports to own, and (iii) to the knowledge of the Seller, the manufacture, sale
or use of Company Products does not infringe any patents.

(h)               To the extent that any technology, software or Intellectual
Property has been developed or created independently or jointly by a third party
for the Company or any of its subsidiaries, or is incorporated into any of
Company Products, the Company and its subsidiaries have a written agreement with
such third party with respect thereto and the Company and its subsidiaries
thereby either (i) have obtained ownership of, and are the exclusive owner of,
or (ii) have obtained perpetual, irrevocable, worldwide non-terminable licenses
(sufficient for the conduct of its business as currently conducted and as
proposed to be conducted) to all such third party’s Intellectual Property in
such work, material or invention by operation of law or by valid assignment or
license, to the fullest extent it is legally possible to do so.

(i)                 Neither the Company nor any of its subsidiaries has
transferred ownership of, or granted any exclusive license with respect to, any
Intellectual Property that is or was Company Intellectual Property, to any third
party, or knowingly permitted the Company’s rights in such Company Intellectual
Property to lapse or enter the public domain other than for trademarks for
Company Products no longer sold by the Company for which the Company has let the
applicable trademark rights become abandoned in the Company’s ordinary course of
business.

(j)                 Other than “shrink wrapped” and similar widely available
commercial end-user licenses, Section 4.18(j) of the Seller Disclosure Letter
contains a complete and accurate list of all contracts, licenses and agreements
to which the Company or any of its subsidiaries is a party (i) with respect to
Company Intellectual Property licensed or transferred to any third party, or
(ii) pursuant to which a third party has licensed or transferred any material
Intellectual Property to the Company or any of its subsidiaries.

(k)               All contracts, licenses and agreements relating to either (i)
Company Intellectual Property or (ii) Intellectual Property of a third party
licensed to the Company or any of its subsidiaries, are, to the knowledge of
Seller, in full force and effect. The consummation of the transactions
contemplated by this Agreement will neither violate nor result in the breach,
modification, cancellation, termination, suspension of, or acceleration of any
payments with respect to, such contracts, licenses and agreements. Each of the
Company and its subsidiaries is in material compliance with, and has not
materially breached any term of any such contracts, licenses and agreements and,
to the knowledge of Seller, all other parties to such contracts, licenses and
agreements are in compliance with, and have not materially breached any term of,
such contracts, licenses and agreements. Following the Closing Date, the Buyer
will be permitted to exercise all of the Company’s and its subsidiaries’ rights
under such contracts, licenses and agreements to the same extent the Company and
its subsidiaries would have been able to had the transactions contemplated by
this Agreement not occurred and without the payment of any additional amounts or
consideration other than ongoing fees, royalties or payments which the Company
or any of its subsidiaries would otherwise be required to pay. Following the
Closing Date, the Buyer will be permitted to exercise all of the Company’s and
its subsidiaries’ rights under such contracts, licenses and agreements to the
same extent as the Company and its subsidiaries would have been able to had the
transactions contemplated by this Agreement not occurred and without being
required to pay any additional amounts or consideration other than fees,
royalties or payments which the Company or its subsidiaries would otherwise be
required to pay had such transactions contemplated hereby not occurred.

(l)                 The operation of the business of the Company and its
subsidiaries as such business currently is conducted, including (i) the
Company’s and its subsidiaries’ design, development, manufacture, distribution,
reproduction, marketing or sale of the products, software or services of the
Company and its subsidiaries (including Company Products), and (ii) the
Company’s use of any product, device or process, to the knowledge of Seller, has
not, does not and will not infringe or misappropriate the Intellectual Property
of any third party or, to its knowledge, constitute unfair competition or trade
practices under the laws of any jurisdiction.

(m)             Company Intellectual Property constitutes all the Intellectual
Property owned by the Company or exclusively licensed to the Company and used in
and/or necessary to the conduct of the business of the Company and its
subsidiaries as it currently is conducted, and as it is currently planned or
contemplated to be conducted by the Company and its subsidiaries, including,
without limitation, the design, development, manufacture, use, import and sale
of products, technology and performance of services (including Company
Products).

(n)               Neither the Company nor any of its subsidiaries has received
notice from any third party that the operation of the business of the Company or
any of its subsidiaries or any act, product or service of the Company or any of
its subsidiaries, infringes or misappropriates the Intellectual Property of any
third party or constitutes unfair competition or trade practices under the laws
of any jurisdiction.

(o)               To the knowledge of Seller, no person has or is infringing or
misappropriating any Company Intellectual Property.

(p)               The Company and each of its subsidiaries has taken reasonable
steps to protect the Company’s and its subsidiaries’ rights in the Company’s
confidential information and trade secrets that it wishes to protect or any
trade secrets or confidential information of third parties provided to the
Company or any of its subsidiaries, and, without limiting the foregoing, each of
the Company and its subsidiaries has and enforces a policy requiring each
employee and contractor to execute a proprietary information/confidentiality
agreement substantially in the form provided to Buyer and all current and former
employees and contractors of the Company and any of its subsidiaries have
executed such an agreement, except where the failure to do so is not reasonably
expected to be material to the Company.

4.19          Agreements, Contracts and Commitments.

(a)                Except as set forth on Section 4.19(a) of the Seller
Disclosure Letter, neither the Company nor any of its subsidiaries is a party to
or is bound by:

(i)                 any employment or consulting agreement, contract or
commitment with any officer or director or higher level employee or member of
the Company’s Board of Directors, other than those that are terminable by the
Company or any of its subsidiaries on no more than thirty (30) days notice
without liability or financial obligation to the Company;

(ii)               any agreement or plan, including, without limitation, any
stock option plan, stock appreciation right plan or stock purchase plan, any of
the benefits of which will be increased, or the vesting of benefits of which
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement;

(iii)             any agreement of indemnification or any guaranty other than
any agreement of indemnification entered into in connection with the sale,
license, distribution, reselling or other transfer of software products in the
ordinary course of business or in connection with the provision of services in
the ordinary course of business;

(iv)             any agreement, contract or commitment containing any covenant
limiting in any respect the right of the Company or any of its subsidiaries to
engage in any line of business presently conducted by the Company or any
subsidiary, or to compete with any person or granting any exclusive distribution
rights;

(v)               any agreement, contract or commitment currently in force
relating to the disposition or acquisition by the Company or any of its
subsidiaries after the date of this Agreement of a material amount of assets not
in the ordinary course of business or pursuant to which the Company or any of
its subsidiaries has any material ownership interest in any corporation,
partnership, joint venture or other business enterprise other than the Company’s
subsidiaries;

(vi)             any dealer, distributor, joint marketing or development
agreement currently in force under which the Company or any of its subsidiaries
have continuing material obligations to jointly market any product, technology
or service and which may not be canceled without penalty upon notice of sixty
(60) days or less, or any material agreement pursuant to which the Company or
any of its subsidiaries have continuing material obligations to jointly develop
any intellectual property that will not be owned, in whole or in part, by Seller
or any of its subsidiaries and which may not be canceled without penalty upon
notice of sixty (60) days or less;

(vii)           any agreement, contract or commitment currently in force to
provide source code to any third party for any product or technology that is
material to the Company and its subsidiaries taken as a whole;

(viii)         any agreement, contract or commitment currently in force to
license any third party to manufacture or reproduce any Company Products,
service or technology or any agreement, contract or commitment currently in
force to sell or distribute any Company Products, services or technology, except
agreements with distributors or sales representative in the normal course of
business cancelable without penalty upon written notice of ninety (90) days or
less;

(ix)             any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other agreements or instruments relating to
the borrowing of money or extension of credit;

(x)               any material settlement agreement entered into within three
(3) years prior to the date of this Agreement; or

(xi)             any other material agreement, contract or commitment currently
in force that is outside the ordinary course of business or that has a value of
$50,000 or more within a twelve (12) month period in any individual case.

(b)               Neither the Company nor any of its subsidiaries, nor to
Seller’s knowledge any other party to a Company Contract (as defined below), is
in material breach, violation or default under, and neither the Company nor any
of its subsidiaries has received written notice that it has breached, violated
or defaulted under, any of the material terms or conditions of any of the
agreements, contracts or commitments to which the Company or any of its
subsidiaries is a party or by which it is bound that are required to be set
forth in the Seller Disclosure Letter (any such agreement, contract or
commitment, a “Company Contract”) in such a manner as would permit any other
party to cancel or terminate any such Company Contract, or would permit any
other party to seek material damages or other remedies (for any or all of such
breaches, violations or defaults, in the aggregate).

4.20          Insurance. The Company maintains insurance policies and fidelity
bonds covering the assets, business, equipment, properties, operations,
employees, officers and directors of the Company and its subsidiaries
(collectively, the “Insurance Policies”) which are of the type and in amounts
customarily carried by persons conducting businesses similar to those of the
Company and its subsidiaries. There is no material claim by the Company or any
of its subsidiaries pending under any of the Insurance Policies as to which
coverage has been questioned, denied or disputed by the underwriters of such
policies or bonds. The Company is not aware of, and has not received notice
under any Insurance Policies of, (i) an insurer’s intention or threat to cancel
or terminate any of the Insurance Policies, (ii) an insurer’s intention or
threat to increase the premiums due under any of the Insurance Policies.

4.21          Board Approval. The Board of Directors of Seller has, as of the
date of this Agreement,

(i)                 approved this Agreement and the transactions contemplated
hereby, subject to stockholder approval,

(ii)               determined that the Sale is fair to and in the best interests
of the stockholders of Seller, and

(iii)             recommended that the stockholders of Seller approve and adopt
this Agreement and approve the Sale.

4.22          Vote Required. The affirmative vote of the holders of a majority
of the outstanding shares of Seller’s common stock, $.001 par value (“Seller
Common Stock”), is the only vote of the holders of any class or series of
Seller’s capital stock necessary to approve and adopt this Agreement and approve
the Sale.

Article V
BUYER REPRESENTATIONS AND WARRANTIES.

Buyer hereby represents and warrants to Seller, as of the date hereof and as of
the Closing Date as though made at the Closing Date, subject to such exceptions
as are specifically disclosed in writing (with reference to the specific
sections of this Agreement to which each such exception applies; provided,
however, that if any section of the Buyer Disclosure Letter, as defined below,
discloses an item or information in such a way as to make its relevance to the
disclosure required by another section reasonably apparent based upon the
substance of such disclosure, the matter shall be deemed to have been disclosed
in such other section of the Buyer Disclosure Letter, notwithstanding the
omission of an appropriate cross-reference to such other section) in the
disclosure letter supplied by Buyer to Seller, dated as of the date hereof and
certified by a duly authorized officer of Buyer (the “Buyer Disclosure Letter”),
as follows:

5.1              Organization and Qualification; subsidiaries.

(a)                Each of Buyer and its subsidiaries is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has the requisite corporate power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted. Each of Buyer and its subsidiaries is
in possession of all Approvals necessary to own, lease and operate the
properties it purports to own, operate or lease and to carry on its business as
it is now being conducted, except where the failure to have such Approvals would
not, individually or in the aggregate, have a Material Adverse Effect on Buyer.
Each of Buyer and its subsidiaries is duly qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its activities makes such qualification or licensing necessary, except for such
failures to be so duly qualified or licensed and in good standing that would
not, either individually or in the aggregate, have a Material Adverse Effect on
Buyer or its subsidiaries.

(b)               Buyer has no subsidiaries except for the corporations
identified in Section 5.1(b) of the Buyer Disclosure Letter. Neither Buyer nor
any of its subsidiaries has agreed, is obligated to make, or is bound by, any
written, oral or other agreement, contract, sub-contract, lease, binding
understanding, instrument, note, option, warranty, purchase order, license,
sub-license, insurance policy, benefit plan, commitment, or undertaking of any
nature, as of the date hereof or as may hereafter be in effect under which it
may become obligated to make, any future investment in or capital contribution
to any other entity. Neither Buyer nor any of its subsidiaries directly or
indirectly owns any equity or similar interest in or any interest convertible,
exchangeable or exercisable for, any equity or similar interest in, any
corporation, partnership, joint venture or other business, association or
entity.

5.2              Certificate of Incorporation and Bylaws. Buyer and each of its
subsidiaries has previously furnished to Seller a complete and correct copy of
its Certificate of Incorporation and Bylaws as amended to date. Such Certificate
of Incorporation, Bylaws and equivalent organizational documents of Buyer and
each of its subsidiaries are in full force and effect. Neither Buyer nor any of
its subsidiaries is in violation of any of the provisions of its Certificate of
Incorporation or Bylaws or equivalent organizational documents.

5.3              Capitalization.

(a)                The authorized capital stock of Buyer consists of 480,000,000
shares of Buyer Common Stock and 20,000,000 shares of Preferred Stock, including
1,000 shares of Series A Preferred Stock and 10,000 shares of Series B Preferred
Stock. As of the close of business on the date hereof, (i) [93,980,312] shares
of Buyer Common Stock were issued and outstanding, all of which are validly
issued, fully paid and nonassessable, (ii) no shares of Buyer Common Stock were
held in treasury by Buyer or by any subsidiaries of Buyer, (iii) {disclose
outstanding options and warrants}. As of the date hereof, 1,000 shares of Buyer
Series A Preferred Stock and no shares of Series B Preferred Stock were issued
or outstanding. All outstanding shares of Buyer Common Stock, all outstanding
Buyer Stock Options, and all outstanding shares of capital stock of each
subsidiary of Buyer have been issued and granted in compliance with (i) all
applicable securities laws and other applicable federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issues, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity and (ii) all
requirements set forth in applicable contracts, agreements, and instruments.

(b)               Except for securities that Buyer owns free and clear of all
liens, pledges, hypothecations, charges, mortgages, security interests,
encumbrances, claims, infringements, interferences, options, right of first
refusals, preemptive rights, community property interests or restriction of any
nature (including any restriction on the voting of any security, any restriction
on the transfer of any security or other asset, any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset) directly or indirectly through one or more subsidiaries, and except for
shares of capital stock or other similar ownership interests of subsidiaries of
Buyer that are owned by certain nominee equity holders as required by the
applicable law of the jurisdiction of organization of such subsidiaries (which
shares or other interests do not materially impact Buyer’s control of such
subsidiaries), as of the date of this Agreement, there are no equity securities,
partnership interests or similar ownership interests of any class of equity
security of any subsidiary of Buyer, or any security exchangeable or convertible
into or exercisable for such equity securities, partnership interests or similar
ownership interests, issued, reserved for issuance or outstanding. Except as set
forth in Section 5.3(b) of the Buyer Disclosure Letter or as set forth in
Section 5.3(a) hereof, there are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which Buyer or any of its subsidiaries is a party or by which it is bound
obligating Buyer or any of its subsidiaries to issue, deliver or sell, or cause
to be issued, delivered or sold, or repurchase, redeem or otherwise acquire, or
cause the repurchase, redemption or acquisition of, any shares of capital stock,
partnership interests or similar ownership interests of Buyer or any of its
subsidiaries or obligating Buyer or any of its subsidiaries to grant, extend,
accelerate the vesting of or enter into any such subscription, option, warrant,
equity security, call, right, commitment or agreement. As of the date of this
Agreement, except as contemplated by this Agreement, there are no registration
rights and there is, except for the Voting Agreements, no voting trust, proxy,
rights plan, antitakeover plan or other agreement or understanding to which
Buyer or any of its subsidiaries is a party or by which they are bound with
respect to any equity security of any class of Buyer or with respect to any
equity security, partnership interest or similar ownership interest of any class
of any of its subsidiaries.

(c)                The shares of Buyer Common Stock to be issued pursuant to the
Sale, when issued and delivered in accordance with this Agreement, will be duly
authorized, validly issued, fully paid and non-assessable and issued in
compliance with federal and state securities laws free and clear of all liens,
charges, encumbrances.

5.4              Authority Relative to this Agreement. Buyer has all necessary
corporate power and authority to execute and deliver this Agreement, and to
perform its obligations hereunder and thereunder, to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of Buyer and no other corporate proceedings on the part of Buyer are
necessary to authorize this Agreement or to consummate the transactions so
contemplated. This Agreement have been duly and validly executed and delivered
by Buyer and, assuming the due authorization, execution and delivery by Seller,
constitute legal and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms.

5.5              No Conflict; Required Filings and Consents.

(a)                The execution and delivery of this Agreement by Buyer does
not, and the performance of this Agreement by Buyer will not (i) conflict with
or violate the Certificate of Incorporation, Bylaws or equivalent organizational
documents of Buyer or any of its subsidiaries, (ii) to the best of Buyer’s
knowledge, conflict with or violate any law, rule, regulation, order, judgment
or decree applicable to Buyer or any of its subsidiaries or by which it or their
respective properties are bound or affected, or (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or impair Buyer’s or any such subsidiary’s rights
or alter the rights or obligations of any third party under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the properties or assets of
Buyer or any of its subsidiaries pursuant to, any material note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which Buyer or any of its subsidiaries is a party or
by which Buyer or any of its subsidiaries or its or any of their respective
properties are bound or affected, or (iv) cause the acceleration of any vesting
of any awards for or rights to the Shares or the payment of or the acceleration
of payment of any change in control, severance, bonus or other cash payments or
issuances of shares of Buyer Common Stock, with respect to Buyer or any of its
subsidiaries, except in the case of clauses (ii) or (iii), to the extent such
conflict, violation, breach, default, impairment or other effect could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Buyer or any of its subsidiaries.

(b)               The execution and delivery of this Agreement by Buyer does
not, and the performance of this Agreement by Buyer will not, require any
consent, approval, authorization or permit of, or registration, filing with or
notification to, any Governmental Entity, except for (i) applicable
requirements, if any, of the Securities Act, the Exchange Act, Blue Sky Laws,
and foreign Governmental Entities and the rules and regulations promulgated
thereunder, and (ii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, (A) would
not prevent consummation of the Sale or otherwise prevent Buyer from performing
its obligations under this Agreement, or (B) could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on Buyer or
its subsidiaries.

5.6              SEC Filings. Buyer’s registration statement on Form 10 has been
declared effective by the SEC and Buyer has registered the Buyer Common Stock
pursuant to Section 12 of the Exchange Act. Buyer has made available to Seller
through EDGAR a correct and complete copy of each report, schedule, registration
statement and definitive proxy statement filed by Buyer with the SEC on or after
December 10, 2018 and prior to the date of this Agreement (the “Buyer SEC
Reports”), which are all the forms, reports and documents required to be filed
by Buyer with the SEC since such date. The Buyer SEC Reports (i) were prepared
in accordance with the requirements of the Securities Act or the Exchange Act,
as the case may be, and (ii) did not at the time they were filed (or if amended
or superseded by a filing prior to the date of this Agreement then on the date
of such filing) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of Buyer’s subsidiaries is required to file any reports or
other documents with the SEC. The Buyer is not, and has not ever been, a shell
issuer as described in Rule 144(i)(1)(i) of the Securities Act of 1933.

5.7              Compliance; Permits. (a) Neither Buyer nor any of its
subsidiaries is in conflict with, or in default or violation of, (i) any law,
rule, regulation, order, judgment or decree applicable to Buyer or any of its
subsidiaries or by which its or any of their respective properties is bound or
affected, or (ii) any material note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which Buyer or any of its subsidiaries is a party or by which Buyer or any of
its subsidiaries or its or any of their respective properties is bound or
affected, except for any conflicts, defaults or violations that (individually or
in the aggregate) would not have a Material Adverse Effect on Buyer or its
subsidiaries. No investigation or review by any governmental or regulatory body
or authority is pending or, to the knowledge of Buyer, threatened against Buyer
or its subsidiaries, nor has any governmental or regulatory body or authority
indicated an intention to conduct the same, other than, in each such case, those
the outcome of which could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect on Buyer or any of its subsidiaries.

(a)                Buyer and its subsidiaries hold all permits, licenses,
variances, exemptions, orders and approvals from Governmental Entities which are
material to operation of the business of Buyer and its subsidiaries taken as a
whole (collectively, the “Buyer Permits”). Buyer and its subsidiaries are in
compliance in all material respects with the terms of Buyer Permits.

5.8              No Undisclosed Liabilities. Neither Buyer nor any of its
subsidiaries has any liabilities (absolute, accrued, contingent or otherwise) of
a nature required to be disclosed on a balance sheet or in the related notes to
the consolidated financial statements prepared in accordance with GAAP, which
are, individually or in the aggregate, material to the business, results of
operations, financial condition or prospects of Buyer and its subsidiaries taken
as a whole except (i) liabilities provided for in the Buyer SEC Reports, (ii)
liabilities reflected in the Buyer Disclosure Letter, or (iii) liabilities
incurred since the date reflected in the Buyer SEC Reports in the ordinary
course of business.

5.9              Absence of Certain Changes or Events. Since the date of the
last filed Buyer SEC Report, there has not been: (i) any Material Adverse Effect
on Buyer or any of its subsidiaries, (ii) any declaration, setting aside or
payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of Buyer’s or any of its subsidiaries’ capital
stock, or any purchase, redemption or other acquisition by Buyer of any of
Buyer’s capital stock or any other securities of Buyer or its subsidiaries or
any options, warrants, calls or rights to acquire any such shares or other
securities except for repurchases from employees following their termination
pursuant to the terms of their pre-existing stock option or purchase agreements,
(iii) any split, combination or reclassification of any of Buyer’s or any of its
subsidiaries’ capital stock, (iv) any granting by Buyer or any of its
subsidiaries of any increase in compensation or fringe benefits, except for
normal increases of cash compensation in the ordinary course of business
consistent with past practice, or any payment by Buyer or any of its
subsidiaries of any bonus, except for bonuses made in the ordinary course of
business consistent with past practice, or any granting by Buyer or any of its
subsidiaries of any increase in severance or termination pay or any entry by
Buyer or any of its subsidiaries into any currently effective employment,
severance, termination or indemnification agreement or any agreement the
benefits of which are contingent or the terms of which are materially altered
upon the occurrence of a transaction involving Buyer of the nature contemplated
hereby, (v) entry by Buyer or any of its subsidiaries into any licensing or
other agreement with regard to the acquisition or disposition of any
Intellectual Property other than licenses in the ordinary course of business
consistent with past practice, (vi) any material change by Buyer in its
accounting methods, principles or practices, except as required by concurrent
changes in GAAP, (vii) any revaluation by Buyer of any of its assets, including,
without limitation, writing down the value of capitalized inventory or writing
off notes or accounts receivable, or (viii) any sale of assets of Buyer other
than in the ordinary course of business.

5.10          Absence of Litigation. There are no claims, actions, suits or
proceedings pending or, to the knowledge of Buyer, threatened (or, to the
knowledge of Buyer, any governmental or regulatory investigation pending or
threatened) against Buyer or any of its subsidiaries or any properties or rights
of Buyer or any of its subsidiaries, before any Governmental Entity.

5.11          Employee Benefit Plans.

(a)                All employee compensation, incentive, fringe or benefit
plans, programs, policies, commitments or other arrangements (whether or not set
forth in a written document and including, without limitation, all “employee
benefit plans” (within the meaning of Section 3(3) of ERISA) (the “Buyer Plans”)
covering (i) any active or former employee, director or consultant of Buyer,
(ii) any subsidiary of Buyer, or (iii) any affiliate, or with respect to which
Buyer has or, to Buyer’s knowledge, may in the future have liability (excluding
consideration of Seller and its subsidiaries as affiliates following the Closing
Date), are listed in Section 5.11(a) of the Buyer Disclosure Letter. Buyer has
provided to Seller: (i) correct and complete copies of all documents embodying
each Buyer Plan including (without limitation) all amendments thereto, all
related trust documents, and all material written agreements and contracts
relating to each such Buyer Plan; (ii) the three (3) most recent annual reports
(Form Series 5500 and all schedules and financial statements attached thereto),
if any, required under ERISA or the Code in connection with each Buyer Plan;
(iii) the most recent summary plan description together with the summary(ies) of
material modifications thereto, if any, required under ERISA with respect to
each Buyer Plan; (iv) all IRS determination, opinion, notification and advisory
letters, and all applications and correspondence to or from the IRS or the DOL
with respect to such application or letter; (v) all material correspondence to
or from any governmental agency relating to any Buyer Plan; (vi) all COBRA forms
and related notices within the last three (3) years; (vii) all discrimination
tests for each Buyer Plan for the most recent three (3) plan years; (viii) the
most recent annual actuarial valuations, if any, prepared for each Buyer Plan;
(xi) if the Buyer Plans is funded, the most recent annual and periodic
accounting of Buyer Plan assets; (x) all material written agreements and
contracts relating to each Buyer Plan, including, but not limited to,
administrative service agreements, group annuity contracts and group insurance
contracts; (xi) all material communications to employees or former employees
within the last three (3) years relating to any amendments, terminations,
establishments, increases or decreases in benefits, acceleration of payments or
vesting schedules or other events which would result in any material liability
under any Buyer Plan or proposed Buyer Plan; (xii) all policies pertaining to
fiduciary liability insurance covering the fiduciaries for each Buyer Plan; and
(xiii) all registration statements, annual reports (Form 11-K and all
attachments thereto) and prospectuses prepared in connection with any Buyer
Plan.

(b)               Each Buyer Plan has been maintained and administered in all
material respects in compliance with its terms and with the requirements
prescribed by any and all statutes, orders, rules and regulations (foreign or
domestic), including but not limited to ERISA or the Code, which are applicable
to such Buyer Plans. No suit, action or other litigation (excluding claims for
benefits incurred in the ordinary course of Buyer Plan activities) has been
brought, or to the knowledge of Buyer is threatened, against or with respect to
any such Buyer Plan. There are no audits, inquiries or proceedings pending or,
to the knowledge of Buyer, threatened by the IRS or DOL with respect to any
Buyer Plans. All contributions, reserves or premium payments required to be made
or accrued as of the date hereof to the Buyer Plans have been timely made or
accrued. Section 5.11(b) of the Buyer Disclosure Letter includes a listing of
the accrued vacation liability of Buyer and its subsidiaries as of December 31,
2011. Any Buyer Plan intended to be qualified under Section 401(a) of the Code
and each trust intended to qualify under Section 501(a) of the Code (i) has
either obtained a favorable determination, notification, advisory and/or opinion
letter, as applicable, as to its qualified status from the IRS or still has a
remaining period of time under applicable Treasury regulations or IRS
pronouncements in which to apply for such letter and to make any amendments
necessary to obtain a favorable determination, and (ii) incorporates or has been
amended to incorporate all provisions required to comply with the Tax Reform Act
of 1986 and subsequent legislation. Buyer does not have any plan or commitment
to establish any new Buyer Plan, to modify any Buyer Plan (except to the extent
required by law or to conform any such Buyer Plan to the requirements of any
applicable law, in each case as previously disclosed to Buyer in writing, or as
required by this Agreement), or to enter into any new Buyer Plan. Each Buyer
Plan can be amended, terminated or otherwise discontinued after the Closing Date
in accordance with its terms, without liability to Buyer or any of its
affiliates (other than ordinary administration expenses).

(c)                Neither Buyer, any of its subsidiaries, nor any of their
affiliates has at any time ever maintained, established, sponsored, participated
in, or contributed to any plan subject to Title IV of ERISA or Section 412 of
the Code and at no time has Buyer or any of its subsidiaries contributed to or
been requested to contribute to any “multiemployer plan,” as such term is
defined in ERISA or to any plan described in Section 413(c) of the Code. Neither
Buyer, any of its subsidiaries, nor any officer or director of Buyer or any of
its subsidiaries is subject to any liability or penalty under Section 4975
through 4980B of the Code or Title I of ERISA. There are no audits, inquiries or
proceedings pending or, to the knowledge of Buyer, threatened by the IRS or DOL
with respect to any Buyer Plan. No “prohibited transaction,” within the meaning
of Section 4975 of the Code or Sections 406 and 407 of ERISA, and not otherwise
exempt under Section 408 of ERISA, has occurred with respect to any Buyer Plan.

(d)               Neither Buyer, any of its subsidiaries, nor any of their
affiliates has, prior to the Closing Date and in any material respect, violated
any of the health continuation requirements of COBRA, the requirements of Family
Medical Leave Act of 1993, as amended, the requirements of the Women’s Health
and Cancer Rights Act, as amended, the requirements of the Newborns’ and
Mothers’ Health Protection Act of 1996, as amended, or any similar provisions of
state law applicable to employees of Buyer or any of its subsidiaries. None of
the Buyer Plans promises or provides retiree medical or other retiree welfare
benefits to any person except as required by applicable law and neither Buyer
nor any of its subsidiaries has represented, promised or contracted (whether in
oral or written form) to provide such retiree benefits to any employee, former
employee, director, consultant or other person, except to the extent required by
statute.

(e)                Neither Buyer nor any of its subsidiaries is bound by or
subject to (and none of its respective assets or properties is bound by or
subject to) any arrangement with any labor union. No employee of Buyer or any of
its subsidiaries is represented by any labor union or covered by any collective
bargaining agreement and, to the knowledge of Buyer, no campaign to establish
such representation is in progress. There is no pending or, to the knowledge of
Buyer, threatened labor dispute involving Buyer or any of its subsidiaries and
any group of its employees nor has Buyer or any of its subsidiaries experienced
any labor interruptions over the past three (3) years, and Buyer and its
subsidiaries consider their relationships with their employees to be good. Buyer
and its subsidiaries are in compliance in all material respects with all
applicable foreign, federal, state and local laws, rules and regulations
regarding employment, employment practices, terms and conditions of employment
and wages and hours.

(f)                Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (i) result in any
payment (including severance, unemployment compensation, golden parachute, bonus
or otherwise) becoming due to any stockholder, director or employee of Buyer or
any of its subsidiaries under any Buyer Plan or otherwise, (ii) materially
increase any benefits otherwise payable under any Buyer Plan, or (iii) result in
the acceleration of the time of payment or vesting of any such benefits.

(g)               No payment or benefit that will or may be made by Buyer or its
affiliates with respect to any employee will be characterized as a “parachute
payment” within the meaning of Section 280G of the Code.

(h)               Neither Buyer nor any subsidiary has or is required to have an
International Employee Plan.

(i)                 Except as set forth in Section 5.11(i) of the Buyer
Disclosure Letter, no Buyer Plan provides, reflects or represents any liability
to provide retiree health benefit to any person for any reason, except as may be
required by COBRA or other applicable statute, and Buyer has never represented,
promised or contracted (whether in oral or written form) to any employee (either
individually or to employees as a group) or any other person that such
employee(s) or other person would be provided with retiree health benefits,
except to the extent required by statute.

5.12          Labor Matters. (i) There are no controversies pending or, to the
knowledge of each of Buyer and its respective subsidiaries, threatened, between
Buyer or any of its subsidiaries and any of their respective employees; (ii) as
of the date of this Agreement, neither Buyer nor any of its subsidiaries is a
party to any collective bargaining agreement or other labor union contract
applicable to persons employed by Buyer or its subsidiaries nor does Buyer or
its subsidiaries know of any activities or proceedings of any labor union to
organize any such employees; and (iii) as of the date of this Agreement, neither
Buyer nor any of its subsidiaries has any knowledge of any strikes, slowdowns,
work stoppages or lockouts, or threats thereof, by or with respect to any
employees of Buyer or any of its subsidiaries.

5.13          Information Statement. None of the information supplied or to be
supplied by Buyer for inclusion or incorporation by reference in Seller’s
Information Statement on Form 14C relating to the Sale will, on the date the
Information Statement is mailed to the stockholders of Seller and as of the date
of the Sale, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they are made,
not misleading.

5.14          Restrictions on Business Activities. There is no agreement,
commitment, judgment, injunction, order or decree binding upon Buyer or any of
its subsidiaries or to which Buyer or any of its subsidiaries is a party or any
of its subsidiaries which has or could reasonably be expected to have the
effect, in any material respect, of prohibiting or impairing any present
business practice of Buyer or any of its subsidiaries, any acquisition of
property by Buyer or any of its subsidiaries or the conduct of business by Buyer
or any of its subsidiaries as currently conducted.

Except as set forth on Section 5.14 of the Buyer Disclosure Letter, neither
Buyer nor any of its subsidiaries owns any material real property. Except as set
forth on Section 5.14 of the Buyer Disclosure Letter, Buyer and each of its
subsidiaries have good and defensible title to all of their material real and
personal properties and assets, free and clear of all liens, charges and
encumbrances except liens for taxes not yet due and payable and such liens or
other imperfections of title, if any, as do not materially detract from the
value of or interfere with the present use of the property affected thereby; and
all leases pursuant to which Buyer or any of its subsidiaries lease from others
material amounts of real or personal property are in good standing, valid and
effective in accordance with their respective terms, and there is not, under any
of such leases, any existing material default or event of default (or any event
which with notice or lapse of time, or both, would constitute a material default
and in respect of which Buyer or any subsidiary has not taken adequate steps to
prevent such default from occurring). All the plants, structures and equipment
owned by or being acquired under a capital lease by the Buyer and its
subsidiaries, except such as may be under construction, are in good operating
condition and repair, in all material respects, subject to normal wear and tear.

5.15          Taxes.

(a)                Buyer and each of its subsidiaries have timely filed all
federal, state, local and foreign returns, estimates, information statements and
reports (“Buyer Returns”) relating to Taxes required to be filed by Buyer and
each of its subsidiaries with any Tax authority, except such Buyer Returns which
are not material to Buyer. Such Buyer Returns are true and correct in all
material respects, have been completed in accordance with applicable law, and
all Taxes shown to be due on such Buyer Returns have been paid. There are no
liens for Taxes (other than Taxes not yet due and payable) upon any assets of
Buyer or any of its subsidiaries.

(b)               Buyer and each of its subsidiaries as of the Closing Date will
have withheld with respect to its employees all federal and state income taxes,
Taxes pursuant to FICA, Taxes pursuant to FUTA and other Taxes required to be
withheld.

(c)                Neither Buyer nor any of its subsidiaries has been delinquent
in the payment of any material Tax nor is there any material Tax deficiency
outstanding, proposed or assessed against Buyer or any of its subsidiaries, nor
has Buyer or any of its subsidiaries executed any unexpired waiver of any
statute of limitations on or extending the period for the assessment or
collection of any Tax.

(d)               No audit or other examination of any Buyer Return or any of
its subsidiaries by any Tax authority is presently in progress, nor has Buyer or
any of its subsidiaries been notified of any request for such an audit or other
examination.

(e)                No adjustment relating to any Buyer Returns or any of its
subsidiaries has been proposed in writing formally or informally by any Tax
authority to Buyer or any of its subsidiaries or any representative thereof.

(f)                Neither Buyer nor any of its subsidiaries has any liability
for any material unpaid Taxes which has not been accrued for or reserved on the
financial statements included in the Buyer SEC Reports in accordance with GAAP,
whether asserted or unasserted, contingent or otherwise, which is material to
Buyer, other than any liability for unpaid Taxes that may have accrued since the
date of the Buyer SEC Reports in connection with the operation of the business
of Buyer and its subsidiaries in the ordinary course.

(g)               There is no contract, agreement, plan or arrangement to which
Buyer or any of its subsidiaries is a party as of the date of this Agreement,
including but not limited to the provisions of this Agreement, covering any
employee or former employee of Buyer or any of its subsidiaries that,
individually or collectively, would reasonably be expected to give rise to the
payment of any amount that would not be deductible pursuant to Sections 280G,
404 or 162(m) of the Code. There is no contract, agreement, plan or arrangement
to which Buyer is a party or by which it is bound to compensate any individual
for excise taxes paid pursuant to Section 4999 of the Code.

(h)               Neither Buyer nor any of its subsidiaries has filed any
consent agreement under Section 341(f) of the Code or agreed to have Section
341(f)(2) of the Code apply to any disposition of a subsection (f) asset (as
defined in Section 341(f)(4) of the Code) owned by Buyer or any of its
subsidiaries.

(i)                 Except as set forth on Schedule 5.16(i) of the Buyer
Disclosure Letter, neither Buyer nor any of its subsidiaries is party to or has
any obligation under any tax-sharing, tax indemnity or tax allocation agreement
or arrangement.

(j)                 None of Buyer’s or its subsidiaries’ assets are tax exempt
use property within the meaning of Section 168(h) of the Code.

(k)               Neither Buyer nor any subsidiary of Buyer has participated as
either a “distributing corporation” or a “controlled corporation” in a
distribution of stock qualifying for tax-free treatment under Section 355 of the
Code.

5.16          Environmental Matters. Except as set forth on Section 5.17 of the
Buyer Disclosure Letter, the operations of Buyer and each of its subsidiaries
are and have been in compliance in all material respects with all applicable
Environmental Laws, which compliance includes obtaining, maintaining in good
standing and complying in all material respects with all Environmental Permits
and no action or proceeding is pending or threatened to revoke, modify or
terminate any such Environmental Permit, and, to the knowledge of Buyer, no
facts, circumstances or conditions currently exist that could adversely affect
such continued compliance with Environmental Laws and Environmental Permits or
require currently unbudgeted capital expenditures to achieve or maintain such
continued compliance with Environmental Laws and Environmental Permits.

5.17          Brokers. Buyer has not incurred, nor will it incur, directly or
indirectly, any liability for brokerage or finders fees or agent’s commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.

5.18          Intellectual Property.

(a)                For the purposes of this Agreement, the following terms have
the following definitions:

(i)                 “Buyer Intellectual Property” shall mean any Intellectual
Property that is owned by, or exclusively licensed to, Buyer or any of its
subsidiaries.

(ii)               “Buyer Registered Intellectual Property” means all of the
Registered Intellectual Property owned by, or filed in the name of, Buyer or any
of its subsidiaries.

(b)               Section 5.19(b) of the Buyer Disclosure Letter contains a
complete and accurate list of (i) all Buyer Registered Intellectual Property and
specifies, where applicable, the jurisdictions in which each such item of Buyer
Registered Intellectual Property has been issued or registered, and (ii) all
proceedings or actions before any court or tribunal (including the PTO) or
equivalent authority anywhere else in the world) related to any of Buyer
Registered Intellectual Property.

(c)                Section 5.19(c) of the Buyer Disclosure Letter contains a
complete and accurate list (by name and version number) of all products,
software or service offerings of Buyer or any of its subsidiaries (collectively,
“Buyer Products”) that have been sold, distributed or otherwise disposed of in
the five (5)-year period preceding the date hereof or which Buyer or any of its
subsidiaries currently intends to sell, distribute or otherwise dispose of in
the future, including any products or service offerings under development.

(d)               No Buyer Intellectual Property or Buyer Product is subject to
any proceeding or outstanding decree, order, judgment, contract, license,
agreement, or stipulation restricting in any manner the use, transfer, or
licensing thereof by Buyer or any of its subsidiaries, or which may affect the
validity, use or enforceability of such Buyer Intellectual Property or Buyer
Product.

(e)                Each item of Buyer Registered Intellectual Property is valid
and subsisting, all necessary registration, maintenance and renewal fees
currently due in connection with such Buyer Registered Intellectual Property
have been made and all necessary documents, recordations and certificates in
connection with such Buyer Registered Intellectual Property have been filed with
the relevant patent, copyright, trademark or other authorities in the United
States or foreign jurisdictions, as the case may be, for the purposes of
prosecuting, maintaining or perfecting such Buyer Registered Intellectual
Property.

(f)                Section 5.19(f) of the Buyer Disclosure Letter contains a
complete and accurate list of all actions that are required to be taken by Buyer
within ninety (90) days of the date hereof with respect to any of Buyer
Registered Intellectual Property.

(g)               Buyer owns and has good and exclusive title to each item of
Buyer Intellectual Property owned by it, free and clear of any lien or
encumbrance (excluding non-exclusive licenses and related restrictions granted
in the ordinary course). Without limiting the generality of the foregoing, (i)
to the knowledge of Buyer, Buyer is the exclusive owner of all trademarks and
trade names used in connection with the operation or conduct of the business of
Buyer and its subsidiaries, including the sale, distribution or provision of any
Buyer Products by Buyer or any of its subsidiaries, (ii) Buyer owns exclusively,
and has good title to, all copyrighted works that are included or incorporated
into Buyer Products or which Buyer or any of its subsidiaries otherwise purports
to own, and (iii) to the knowledge of Buyer, except as set forth on
Schedule 5.19(g) of the Buyer Disclosure Letter, the manufacture, sale or use of
Buyer Products does not infringe any patents.

(h)               To the extent that any technology, software or Intellectual
Property has been developed or created independently or jointly by a third party
for Buyer or any of its subsidiaries, or is incorporated into any of Buyer
Products, Buyer and its subsidiaries have a written agreement with such third
party with respect thereto and Buyer and its subsidiaries thereby either (i)
have obtained ownership of, and is the exclusive owner of, or (ii) have obtained
perpetual, irrevocable, worldwide non-terminable licenses (sufficient for the
conduct of its business as currently conducted and as proposed to be conducted)
to all such third party’s Intellectual Property in such work, material or
invention by operation of law or by valid assignment or license, to the fullest
extent it is legally possible to do so.

(i)                 Neither Buyer nor any of its subsidiaries has transferred
ownership of, or granted any exclusive license with respect to, any Intellectual
Property that is or was Buyer Intellectual Property, to any third party, or
knowingly permitted Buyer’s rights in such Buyer Intellectual Property to lapse
or enter the public domain other than for trademarks for Buyer Products no
longer sold by Buyer for which Buyer has let the applicable trademark rights
become abandoned in Buyer’s ordinary course of business.

(j)                 Other than “shrink wrapped” and similar widely available
commercial end-user licenses, Section 5.19(j) of the Buyer Disclosure Letter
contains a complete and accurate list of all contracts, licenses and agreements
to which Buyer or any of its subsidiaries is a party (i) with respect to Buyer
Intellectual Property licensed or transferred to any third party, or (ii)
pursuant to which a third party has licensed or transferred any material
Intellectual Property to Buyer or any of its subsidiaries.

(k)               All contracts, licenses and agreements relating to either (i)
Buyer Intellectual Property or (ii) Intellectual Property of a third party
licensed to Buyer or any of its subsidiaries, are, to the knowledge of Buyer, in
full force and effect. The consummation of the transactions contemplated by this
Agreement will neither violate nor result in the breach, modification,
cancellation, termination, suspension of, or acceleration of any payments with
respect to, such contracts, licenses and agreements. Each of Buyer and its
subsidiaries is in material compliance with, and has not materially breached any
term of any such contracts, licenses and agreements and, to the knowledge of
Buyer, all other parties to such contracts, licenses and agreements are in
compliance with, and have not materially breached any term of, such contracts,
licenses and agreements. Following the Closing Date, the Buyer will be permitted
to exercise all of Buyer’s and its subsidiaries’ rights under such contracts,
licenses and agreements to the same extent Buyer and its subsidiaries would have
been able to had the transactions contemplated by this Agreement not occurred
and without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments which Buyer or any of its subsidiaries would
otherwise be required to pay. Following the Closing Date, the Buyer and its
subsidiaries will be permitted to exercise all of Buyer’s and its subsidiaries’
rights under such contracts, licenses and agreements to the same extent as Buyer
and its subsidiaries would have been able to had the transactions contemplated
by this Agreement not occurred and without being required to pay any additional
amounts or consideration other than fees, royalties or payments which Buyer or
its subsidiaries would otherwise be required to pay had such transactions
contemplated hereby not occurred.

(l)                 The operation of the business of Buyer and its subsidiaries
as such business currently is conducted and reasonably contemplated to be
conducted, including (i) Buyer’s and its subsidiaries’ design, development,
manufacture, distribution, reproduction, marketing or sale of the products,
software or services of Buyer and its subsidiaries (including Buyer Products),
and (ii) except as set forth on Schedule 5.19(l) of the Buyer Disclosure Letter,
Buyer’s use of any product, device or process, to the knowledge of Buyer, has
not, does not and will not infringe or misappropriate the Intellectual Property
of any third party or, to its knowledge, constitute unfair competition or trade
practices under the laws of any jurisdiction.

(i)                 Buyer Intellectual Property constitutes all the Intellectual
Property owned by Buyer or exclusively licensed to Buyer and used in and/or
necessary to the conduct of the business of Buyer and its subsidiaries as it
currently is conducted, and as it is currently planned or contemplated to be
conducted by Buyer and its subsidiaries, including, without limitation, the
design, development, manufacture, use, import and sale of products, technology
and performance of services (including Buyer Products).

(m)             Neither Buyer nor any of its subsidiaries has received notice
from any third party that the operation of the business of Buyer or any of its
subsidiaries or any act, product or service of Buyer or any of its subsidiaries,
infringes or misappropriates the Intellectual Property of any third party or
constitutes unfair competition or trade practices under the laws of any
jurisdiction.

(n)               To the knowledge of Buyer, except as set forth on Schedule
5.19(o) of the Buyer Disclosure Letter, no person has or is infringing or
misappropriating any Buyer Intellectual Property.

(o)               Buyer and each of its subsidiaries has taken reasonable steps
to protect Buyer’s and its subsidiaries’ rights in Buyer’s confidential
information and trade secrets that it wishes to protect or any trade secrets or
confidential information of third parties provided to Buyer or any of its
subsidiaries, and, without limiting the foregoing, each of Buyer and its
subsidiaries has and enforces a policy requiring each employee and contractor to
execute a proprietary information/confidentiality agreement substantially in the
form provided to Buyer and all current and former employees and contractors of
Buyer and any of its subsidiaries have executed such an agreement, except where
the failure to do so is not reasonably expected to be material to Buyer.

5.19          Agreements, Contracts and Commitments.

(a)                Except as set forth in the Buyer SEC Reports or on
Section 5.20 of the Buyer Disclosure Letter, neither Buyer nor any of its
subsidiaries is a party to or is bound by:

(i)                 any employment or consulting agreement, contract or
commitment with any officer or director or higher level employee or member of
Buyer’s Board of Directors, other than those that are terminable by Buyer or any
of its subsidiaries on no more than thirty (30) days notice without liability or
financial obligation to Buyer;

(ii)               any agreement or plan, including, without limitation, any
stock option plan, stock appreciation right plan or stock purchase plan, any of
the benefits of which will be increased, or the vesting of benefits of which
will be accelerated, by the occurrence of any of the transactions contemplated
by this Agreement or the value of any of the benefits of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement;

(iii)             any agreement of indemnification or any guaranty other than
any agreement of indemnification entered into in connection with the sale,
license, distribution, reselling or other transfer of software products in the
ordinary course of business or in connection with the provision of services in
the ordinary course of business;

(iv)             any agreement, contract or commitment containing any covenant
limiting in any respect the right of Buyer or any of its subsidiaries to engage
in any line of business presently conducted by Buyer or any subsidiary, or to
compete with any person or granting any exclusive distribution rights;

(v)               any agreement, contract or commitment currently in force
relating to the disposition or acquisition by Buyer or any of its subsidiaries
after the date of this Agreement of a material amount of assets not in the
ordinary course of business or pursuant to which Buyer or any of its
subsidiaries has any material ownership interest in any corporation,
partnership, joint venture or other business enterprise other than Buyer’s
subsidiaries;

(vi)             any dealer, distributor, joint marketing or development
agreement currently in force under which Buyer or any of its subsidiaries have
continuing material obligations to jointly market any product, technology or
service and which may not be canceled without penalty upon notice of sixty (60)
days or less, or any material agreement pursuant to which Buyer or any of its
subsidiaries have continuing material obligations to jointly develop any
intellectual property that will not be owned, in whole or in part, by Buyer or
any of its subsidiaries and which may not be canceled without penalty upon
notice of sixty (60) days or less;

(vii)           any agreement, contract or commitment currently in force to
provide source code to any third party for any product or technology that is
material to Buyer and its subsidiaries taken as a whole;

(viii)         any agreement, contract or commitment currently in force to
license any third party to manufacture or reproduce any Buyer product, service
or technology or any agreement, contract or commitment currently in force to
sell or distribute any Buyer product, services or technology, except agreements
with manufacturers or distributors or sales representative in the normal course
of business cancelable without penalty upon written notice of sixty (60) days or
less;

(ix)             any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or other agreements or instruments relating to
the borrowing of money or extension of credit;

(x)               any material settlement agreement entered into within three
(3) years prior to the date of this Agreement; or

(xi)             any other material agreement, contract or commitment currently
in force that is outside the ordinary course of business and that has a value of
$250,000 or more within a twelve (12) month period in any individual case.

(b)               Neither Buyer nor any of its subsidiaries, nor to Buyer’s
knowledge any other party to a Buyer Contract (as defined below), is in material
breach, violation or default under, and neither Buyer nor any of its
subsidiaries has received written notice that it has breached, violated or
defaulted under, any of the material terms or conditions of any of the
agreements, contracts or commitments to which Buyer or any of its subsidiaries
is a party or by which it is bound that are required to be set forth in the
Buyer Disclosure Letter (any such agreement, contract or commitment, a “Buyer
Contract”) in such a manner as would permit any other party to cancel or
terminate any such Buyer Contract, or would permit any other party to seek
material damages or other remedies (for any or all of such breaches, violations
or defaults, in the aggregate).

5.20          Insurance. Buyer maintains insurance policies and fidelity bonds
covering the assets, business, equipment, properties, operations, employees,
officers and directors of Buyer and its subsidiaries (collectively, the “Buyer
Insurance Policies”) which are of the type and in amounts customarily carried by
persons conducting businesses similar to those of Buyer and its subsidiaries.
There is no material claim by Buyer or any of its subsidiaries pending under any
of the Buyer Insurance Policies as to which coverage has been questioned, denied
or disputed by the underwriters of such policies or bonds. Buyer is not aware
of, and has not received notice under any Buyer Insurance Policies of, (i) an
insurer’s intention or threat to cancel or terminate any of the Buyer Insurance
Policies, (ii) an insurer’s intention or threat to increase the premiums due
under any of the Buyer Insurance Policies.

5.21          Board Approval. The Board of Directors of Buyer has, as of the
date of this Agreement, (i) approved this Agreement and the transactions
contemplated hereby, and (ii) determined that the Sale is fair to and in the
best interests of the stockholders of Buyer.

Article VI
CONDUCT PRIOR TO THE CLOSING

6.1              Conduct of Business by Seller and Buyer.

(a)                During the period commencing with the execution and delivery
of this Agreement and continuing until the earlier to occur of the termination
of this Agreement pursuant to its terms or the Closing Date, the parties and
each of its subsidiaries shall, except to the extent that the other parties
shall otherwise consent in writing, carry on its business, in the usual, regular
and ordinary course, in substantially the same manner as heretofore conducted
and in compliance with all applicable laws and regulations, pay its debts and
taxes when due subject to good faith disputes over such debts or taxes, pay or
perform other material obligations when due, and use its commercially reasonable
efforts consistent with past practices and policies to (i) preserve intact its
present business organization, (ii) keep available the services of its present
officers and employees and (iii) preserve its relationships with customers,
suppliers, distributors, licensors, licensees, and others with which it has
business dealings. In addition, the parties will promptly notify each other of
any material event involving its business or operations.

(b)               Except as permitted or required by the terms of this
Agreement, during the period commencing with the execution and delivery of this
Agreement and continuing until the earlier of the termination of this Agreement
pursuant to its terms or the Closing Date, Seller shall not do any of the
following, and shall not permit any of its subsidiaries to do any of the
following, except to the extent that the other party shall otherwise consent in
writing:

(i)                 purchase, redeem or otherwise acquire, directly or
indirectly, any shares of capital stock, except repurchases of unvested shares
at cost in connection with the termination of the employment relationship with
any employee pursuant to stock option or purchase agreements in effect on the
date hereof;

(ii)               acquire or agree to acquire by merging or consolidating with,
or by purchasing any equity interest in or a portion of the assets of, or by any
other manner, any business or any corporation, limited liability company,
general or limited partnership, business trust, unincorporated association or
other business organization, entity or division thereof, or otherwise acquire or
agree to acquire all or substantially all of the assets of any of the foregoing,
or enter into any joint ventures, strategic partnerships or similar alliances;

(iii)             incur or enter into any agreement, contract or other
commitment or arrangement requiring such party or any of its subsidiaries to
make payments in excess of $50,000 in any individual case, or $100,000 in the
aggregate;

(iv)             engage in any action with the intent to, directly or
indirectly, adversely impact or materially delay the consummation of the Sale or
any of the other transactions contemplated by this Agreement; or

(v)               agree in writing or otherwise to take any of the actions
described in Section 6.1(b)(i) through Section 6.1(b)(v), inclusive.

(c)                Notwithstanding anything contained in this Article VI, it is
expressly agreed and understood that any action which might other fall within
the description of Section 6.1(a) or 6.1(b), but which could not be reasonably
expected to materially affect the business, operations or value of such party,
shall not be prohibited by Article VI; provided, however, that prompt notice of
any such actions shall be provided by the party taking such action to the other.

Article VII
ADDITIONAL AGREEMENTS

7.1              Information Statement. As promptly as practicable after the
execution of this Agreement, Seller shall take all action necessary in
accordance with Nevada Law, its Articles of Incorporation and Bylaws and the
Exchange Act to solicit a majority of the stockholders of Seller to act by
written consent to approve this Agreement and the Sale. Thereafter, Seller shall
as promptly as practicable prepare and file with the SEC an information
statement to be delivered to the stockholders of Seller in connection with the
Sale (the “Information Statement”). Buyer shall promptly provide to Seller all
information concerning its business and financial statements and affairs as
reasonably may be required or appropriate for inclusion in the Information
Statement, or in any amendments or supplements thereto, and to cause its counsel
and auditors to cooperate with Seller’s counsel and auditors in the preparation
of the Information Statement. Seller shall respond to any comments of the SEC,
and shall use its commercially reasonable efforts to have the Information
Statement cleared by the SEC as promptly as practicable after such filing.
Seller shall cause the Information Statement to be mailed to its stockholders at
the earliest practicable time after it is cleared by the SEC. As promptly as
practicable after the date of this Agreement, each of Seller and Buyer shall
prepare and file any other filings required to be filed by it under the Exchange
Act, the Securities Act or any other Federal, foreign, state “blue sky” or
related laws relating to the Sale and the transactions contemplated by this
Agreement (the “Other Filings”). Seller shall promptly supply upon the receipt
of any comments from the SEC or its staff or any other government officials and
of any request by the SEC or its staff or any other government officials for
amendments or supplements to the Information Statement or any Other Filing, or
for additional information and shall supply the other with copies of all
correspondence between such party or any of its representatives, on the one
hand, and the SEC or its staff or any other government officials, on the other
hand, with respect to the Information Statement, the Sale or any Other Filing.
Each of Seller and Buyer shall cause all documents that it is responsible for
filing with the SEC or other regulatory authorities under this Section 7.1(a) to
comply in all material respects with all applicable requirements of law and the
rules and regulations promulgated thereunder. Whenever any event occurs that is
required to be set forth in an amendment or supplement to the Information
Statement or any Other Filing, Seller or Buyer, as the case may be, shall
promptly inform the other of such occurrence and cooperate in filing with the
SEC or its staff or any other government officials, and/or mailing to the
stockholders of Seller and Buyer, such amendment or supplement.

7.2              Access to Information. During the period commencing with the
execution and delivery of this Agreement until the earlier to occur of the
termination of this Agreement pursuant to its terms and the Closing Date, each
of Buyer and Seller shall afford the other and its accountants, counsel and
other representatives reasonable access during normal business hours to the
properties, books, records and personnel of Buyer or Seller, as applicable, to
obtain all information concerning the business of such company, including,
without limitation, the status of its product development efforts, properties,
results of operations and personnel, as Buyer or Seller may reasonably request.
No information or knowledge obtained by Buyer or Seller during the course of any
investigation conducted pursuant to this Section 7.5 shall affect, or be deemed
to modify in any respect any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Sale contained
herein.

7.3              No Solicitation.

(a)                During the period commencing with the execution and delivery
of this Agreement until the earlier to occur of the termination of this
Agreement pursuant to its terms and the Closing Date, Seller and its
subsidiaries shall not, nor will they authorize any of their respective
officers, directors, affiliates or employees or any investment banker, attorney
or other advisor or representative retained by any of them to, directly or
indirectly, (i) solicit, initiate, encourage or induce the making, submission or
announcement of any Acquisition Proposal (as defined in Section 7.3(b) hereof),
(ii) participate in any discussions or negotiations regarding, or furnish to any
person any information with respect to, or take any other action to facilitate
any inquiries or the making of any proposal that constitutes or may reasonably
be expected to lead to, any Acquisition Proposal, (iii) engage in discussions or
negotiations with any person with respect to any Acquisition Proposal, except as
to the existence of these provisions, (iv) subject to the terms of
Section 7.3(c) hereof, approve, endorse or recommend any Acquisition Proposal,
or (v) enter into any letter of intent or similar document or any contract
agreement or commitment contemplating or otherwise relating to any Acquisition
Proposal; provided, however, that prior to the adoption and approval of this
Agreement and the approval of the Sale by the requisite vote of the stockholders
of Seller, the terms of this Section 7.3(a) shall not prohibit Seller from
furnishing information regarding Seller or any of its subsidiaries to, or
entering into a confidentiality agreement or discussions or negotiations with,
any person or group in response to a Superior Offer (as defined below) submitted
by such person or group (and not withdrawn) if (1) neither Seller nor any
representative of Seller and its subsidiaries shall have violated any of the
restrictions set forth in this Section 7.3, (2) the Board of Directors of Seller
concludes in good faith, after consultation with its outside legal counsel, that
such action is required in order for the Board of Directors of Seller to comply
with its fiduciary obligations to Seller’s stockholders under Nevada Law, (3)
(x) at least five (5) business days prior to furnishing any such information to,
or entering into discussions or negotiations with, such person or group, Seller
gives Buyer written notice of the identity of such person or group and of
Seller’s intention to furnish information to, or enter into discussions or
negotiations with, such person or group and (y) Seller receives from such person
or group an executed confidentiality agreement, and (4) contemporaneously with
furnishing any such information to such person or group, Seller furnishes such
information to Buyer (to the extent such information has not been previously
furnished by Seller to Buyer). Seller and its subsidiaries shall immediately
cease any and all existing activities, discussions or negotiations with any
parties conducted heretofore with respect to any Acquisition Proposal. Without
limiting the generality of the foregoing, the parties hereto understood and
agree that any violation of the restrictions set forth in this Section 7.3(a) by
any officer, director or employee of Seller or any of its subsidiaries or any
investment banker, attorney or other advisor or representative of Seller or any
of its subsidiaries shall be deemed to be a breach of this Section 7.3 (a) by
Seller. In addition to the foregoing, Seller shall (i) provide Buyer with at
least forty-eight (48) hours prior notice (or such lesser prior notice as
provided to the members of the Board of Directors of Seller, but in no event
less than twelve (12) hours) of any meeting of the Board of Directors of Seller
at which the Board of Directors of Seller is reasonably expected to consider a
Superior Offer, and (ii) provide Buyer with at least five (5) business days
prior written notice (or such lesser prior notice as provided to the members of
the Board of Directors of Seller) of a meeting of the Board of Directors of
Seller at which the Board of Directors of Seller is reasonably expected to
recommend a Superior Offer to the stockholders of Seller and together with such
notice a copy of the definitive documentation relating to such Superior Offer.

(b)               For all purposes of and under this Agreement, the term
“Acquisition Proposal” shall mean any transaction or series of related
transactions, other than the transactions contemplated by this Agreement,
involving (i) any acquisition or purchase from Seller by any person or “group”
(as defined under Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder) of more than a twenty-five percent (25%)
interest in the total outstanding voting securities of Seller or any of its
subsidiaries, or any tender offer or exchange offer that if consummated would
result in any person or “group” (as defined under Section 13(d) of the Exchange
Act and the rules and regulations thereunder) beneficially owning five percent
(5%) or more of the total outstanding voting securities of Seller or any of its
subsidiaries, or any Sale, consolidation, business combination or similar
transaction involving Seller pursuant to which the stockholders of Seller
immediately preceding such transaction would hold less than ninety five percent
(95%) of the equity interests in the surviving or resulting entity of such
transaction; (ii) any sale, lease (other than in the ordinary course of
business), exchange, transfer, license (other than in the ordinary course of
business), acquisition or disposition of more than five percent (5%) of the
assets of Seller; or (iii) any liquidation or dissolution of Seller.

(c)                For all purposes of and under this Agreement, the term
“Superior Offer” shall mean an unsolicited bona fide written Acquisition
Proposal (with all references to 25% in the definition of Acquisition
Transaction being treated as references to greater than 50% for these purposes)
that: (a) was not obtained or made as a direct or indirect result of a breach of
(or in violation of) this Agreement; and (b) is on terms and conditions that the
Board of Directors of Seller determines in good faith, based on such matters
that it deems relevant (including the likelihood of consummation thereof), as
well as any written offer by Buyer to amend the terms of this Agreement, and
following consultation with its outside legal counsel and outside financial
advisors, if any, are more favorable, from a financial point of view, to the
Seller’s stockholders than the transactions contemplated by this Agreement.

(d)               In addition to the obligations of Seller set forth in
Section 7.3(a) hereof, Seller shall advise Buyer, as promptly as practicable,
and in any event within twenty-four (24) hours, orally, of (i) any request for
information which Seller reasonably believes could lead to an Acquisition
Proposal or, (ii) any Acquisition Proposal, or (iii) any inquiry with respect to
or which Seller reasonably should believe could lead to any Acquisition
Proposal, the (iv) material terms and conditions of any such request,
Acquisition Proposal or inquiry, and (v) the identity of the person or group
making any such request, Acquisition Proposal or inquiry. Seller shall keep
Buyer informed in all material respects of the status and details (including
material amendments or proposed amendments) of any such request, Acquisition
Proposal or inquiry.

7.4              Reporting Company Status. So long as the Seller beneficially
owns the Buyer Common Stock, Buyer shall file all reports required to be filed
with the SEC pursuant to Section 13 or 15(d) of the Exchange Act, and Buyer
shall not terminate its status as an issuer required to file reports under the
Exchange Act even if the rules and regulations thereunder would permit such
termination.

7.5              Public Disclosure. Buyer and Seller shall consult with each
other, and to the extent practicable, agree, before issuing any press release or
otherwise making any public statement with respect to this Agreement, the Sale
or an Acquisition Proposal, and shall not issue any such press release or make
any such public statement prior to such consultation, except as may be required
by applicable law or any listing agreement with a national securities exchange.
The parties hereto have agreed to the text of the joint press release announcing
the signing of this Agreement.

7.6              Reasonable Efforts; Notification.

(a)                Upon the terms and subject to the conditions set forth in
this Agreement, each of the parties hereto shall use its commercially reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, and to assist and cooperate with the other parties hereto in doing, all
things necessary, proper or advisable to consummate and make effective, in the
most expeditious manner practicable, the Sale and the other transactions
contemplated by this Agreement, including, without limitation, using reasonable
efforts to accomplish the following: (i) the taking of all reasonable actions
necessary to cause the conditions precedent set forth in Article VI hereof to be
satisfied, (ii) the obtaining of all necessary actions or nonactions, waivers,
consents, approvals, orders and authorizations from Governmental Entities, and
the making of all necessary registrations, declarations and filings (including
registrations, declarations and filings with Governmental Entities, if any), and
the taking of all reasonable steps as may be necessary to avoid any suit, claim,
action, investigation or proceeding by any Governmental Entity, (iii) the
obtaining of all necessary consents, approvals or waivers from third parties
which may be required or desirable as a result of, or in connection with, the
transactions contemplated by this Agreement, (iv) the defending of any suits,
claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including, without limitation, seeking to have
any stay or temporary restraining order entered by any court or other
Governmental Entity vacated or reversed, and (v) the execution or delivery of
any additional certificates, instruments and other documents necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement. In connection with and without limiting the foregoing, each
of Buyer and Seller and its respective Board of Directors shall, if any state
takeover statute or similar statute or regulation is or becomes applicable to
the Sale, this Agreement or any of the transactions contemplated by this
Agreement, use all commercially reasonable efforts to ensure that the Sale and
the other transactions contemplated by this Agreement may be consummated as
promptly as practicable on the terms contemplated by this Agreement and
otherwise to minimize the effect of such statute or regulation on the Sale, this
Agreement and the transactions contemplated hereby. Notwithstanding anything to
the contrary in this Agreement, nothing in this Agreement shall be deemed to
require Buyer or Seller or any subsidiary or affiliate thereof to agree to any
divestiture by itself or any of its affiliates of shares of capital stock or of
any business, assets or property, or the imposition of any material limitation
on the ability of any of them to conduct their businesses or to own or exercise
control of such assets, properties and stock.

(b)               Seller shall give prompt notice to Buyer upon becoming aware
that any representation or warranty made by Seller in this Agreement has become
untrue or inaccurate, or that Seller has failed to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement, in each case, such that the conditions set
forth in Section 8.3(a) or Section 8.3(b) hereof would not be satisfied,
provided, however, that no such notification shall affect the representations,
warranties, covenants or agreements of Seller, or the conditions to the
obligations of the parties under this Agreement.

(c)                Buyer shall give prompt notice to Seller upon becoming aware
that any representation or warranty made by Buyer in this Agreement has become
untrue or inaccurate, or that Buyer has failed to comply with or satisfy in any
material respect any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement, in each case, such that the conditions set
forth in Section 8.2(a) or Section 8.2(b) hereof would not be satisfied,
provided, however, that no such notification shall affect the representations,
warranties, covenants or agreements of Buyer, or the conditions to the
obligations of the parties under this Agreement.

7.7              Third Party Consents. As soon as practicable following the date
hereof, Buyer and Seller shall each use its respective commercially reasonable
best efforts to obtain any consents, waivers and approvals under any of its or
its subsidiaries’ respective agreements, contracts, licenses or leases required
to be obtained in connection with the consummation of the transactions
contemplated hereby.

7.8              Waiver of Non-compete Provisions. Seller agrees to waive the
non-competition provisions set forth in the employment agreements between Seller
and Gaston Pereira and Andrey Novikov, respectively, to permit them to accept
employment positions with the Buyer.

7.9              Piggyback Registration. Buyer shall include 1,000,000 shares of
the Buyer Common Stock issuable to Seller hereunder (the “Registrable
Securities”) in the next registration statement it files with the Securities and
Exchange Commission, use its commercially reasonable efforts to cause the
registration statement to be declared effective under the Securities Act of
1933, as amended (the “1933 Act”), as promptly as possible after the filing
thereof, and to keep such registration statement continuously effective under
the 1933 Act until the earlier of: (x) such date as all Registrable Securities
covered by such Registration Statement have been sold or (y) one year after the
date of the Closing.

Article VIII
CONDITIONS TO THE SALE

8.1              Conditions to Obligations of Each Party to Effect the Sale. The
respective obligations of each party to this Agreement to effect the Sale shall
be subject to the satisfaction or fulfillment, at or prior to the Closing Date,
of the following conditions:

(a)                Stockholder Approval. This Agreement shall have been duly
approved and adopted, and the Sale shall have been duly approved, by the
requisite vote under Nevada Law, by the stockholders of Seller.

(b)               Information Statement Cleared. Seller shall have cleared all
comments from the SEC with respect to the Information Statement, the Information
Statement shall have been mailed by Seller to its stockholders, and in
accordance with the Exchange Act, twenty (20) days shall have elapsed since such
mailing date. All Other Filings shall have been approved or declared effective
and no stop order shall have been issued and no proceeding shall have been
initiated to revoke any such approval or effectiveness.

(c)                No Order. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction or other order (whether temporary, preliminary or permanent)
which is in effect and which has the effect of making the Sale illegal or
otherwise prohibiting consummation of the Sale.

8.2              Additional Conditions to Obligations of Seller. The obligation
of Seller to consummate and effect the Sale shall be subject to the satisfaction
or fulfillment, at or prior to the Closing Date, of each of the following
conditions, any of which may be waived, in writing, exclusively by Seller:

(a)                Representations and Warranties. Each representation and
warranty of Buyer contained in this Agreement (i) shall have been true and
correct in all material respects as of the date of this Agreement and (ii) shall
be true and correct in all material respects on and as of the Closing Date with
the same force and effect as if made on the Closing Date, except for those
representations and warranties which address matters only as of a particular
date, which representations and warranties shall have been true and correct in
all material respects as of such particular date; provided, however, that in all
cases where a representation or warranty contains a materiality or Material
Adverse Effect qualifier, such representation or warranty shall be true and
correct in all respects as of the dates set forth above. Seller shall have
received a certificate with respect to the foregoing signed on behalf of Buyer
by duly authorized officer thereof.

(b)               Agreements and Covenants. Buyer shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by them on or prior to the
Closing Date, and Seller shall have received a certificate to such effect signed
on behalf of Buyer by a duly authorized officer thereof.

(c)                Material Adverse Effect. No Material Adverse Effect with
respect to Buyer and its subsidiaries shall have occurred since the date of this
Agreement.

8.3              Additional Conditions to the Obligations of Buyer. The
obligations of Buyer to consummate and effect the Sale shall be subject to the
satisfaction or fulfillment, at or prior to the Closing Date, of each of the
following conditions, any of which may be waived, in writing, exclusively by
Buyer:

(a)                Representations and Warranties. Each representation and
warranty of Seller contained in this Agreement (i) shall have been true and
correct in all material respects as of the date of this Agreement and (ii) shall
be true and correct in all material respects on and as of the Closing Date with
the same force and effect as if made on the Closing Date, except for those
representations and warranties which address matters only as of a particular
date, which representations and warranties shall have been true and correct in
all material respects as of such particular date; provided, however, that in all
cases where a representation or warranty contains a materiality or Material
Adverse Effect qualifier, such representation or warranty shall be true and
correct in all respects as of the dates set forth above. Buyer shall have
received a certificate with respect to the foregoing signed on behalf of Seller
by a duly authorized officer thereof.

(b)               Agreements and Covenants. Seller shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it at or prior to the Closing
Date, and Buyer shall have received a certificate to such effect signed on
behalf of Seller by a duly authorized officer thereof.

(c)                Material Adverse Effect. No Material Adverse Effect with
respect to Seller and its subsidiaries shall have occurred since the date of
this Agreement.

Article IX
TERMINATION, AMENDMENT AND WAIVER

9.1              Termination. This Agreement may be terminated at any time prior
to the Closing Date, whether before or after the requisite approval of the
stockholders of Seller has been obtained in respect of this Agreement and the
Sale:

(a)                by mutual written consent of Buyer and Seller, duly
authorized by the respective Boards of Directors of Buyer and Seller;

(b)               by either Buyer or Seller if the Sale shall not have been
consummated by the date that is six (6) months following the date of this
Agreement for any reason; provided, however, that the right to terminate this
Agreement under this Section 9.1(b) shall not be available to any party whose
action or failure to act has been a principal cause of or resulted in the
failure of the Sale to occur on or before such date, and such action or failure
to act constitutes a breach of this Agreement;

(c)                by either Buyer or Seller if a Governmental Entity shall have
issued an order, decree or ruling or taken any other action, in any case having
the effect of permanently restraining, enjoining or otherwise prohibiting the
Sale, which order, decree, ruling or other action is final and nonappealable;

(d)               by either Buyer or Seller if the requisite approval of the
stockholders of Seller contemplated by this Agreement shall not have been
obtained by reason of the failure to obtain the requisite vote at a meeting of
the stockholders of Seller, duly convened therefor or at any adjournment or
postponement thereof; provided, however, that the right to terminate this
Agreement under this Section 9.1(d) shall not be available to Seller in the
event that the failure to obtain the requisite approval of the stockholders of
Seller shall have been caused by the action or failure to act of Seller, and
such action or failure to act constitutes a breach of Section 8.1 of this
Agreement;

(e)                by Seller, upon a breach of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement, or if
any representation or warranty of Buyer shall have become untrue, in either case
such that the conditions set forth in Section 8.2(a) or Section 8.2(b) hereof
would not be satisfied as of the time of such breach or as of the time such
representation or warranty shall have become untrue; provided, however, that if
such inaccuracy in Buyer’s representations and warranties or breach by Buyer is
curable by Buyer through the exercise of its commercially reasonable efforts,
then Seller may not terminate this Agreement under this Section 9.1(e) for
fifteen (15) calendar days following the delivery of written notice from Seller
to Buyer of such breach, provided Buyer continues to exercise commercially
reasonable efforts to cure such breach (it being understood that Seller may not
terminate this Agreement pursuant to this Section 9.1(e) if such breach by Buyer
is cured during such thirty (30) calendar day period);

(f)                by Buyer, upon a breach of any representation, warranty,
covenant or agreement on the part of Seller set forth in this Agreement, or if
any representation or warranty of Seller shall have become untrue, in either
case such that the conditions set forth in Section 8.3(a) or Section 8.3(b)
hereof would not be satisfied as of the time of such breach or as of the time
such representation or warranty shall have become untrue; provided, however,
that if such inaccuracy in Seller’s representations and warranties or breach by
Seller is curable by Seller through the exercise of its commercially reasonable
efforts, then Buyer may not terminate this Agreement under this Section 9.1(f)
for fifteen (15) calendar days following the delivery of written notice from
Buyer to Seller of such breach, provided Seller continues to exercise
commercially reasonable efforts to cure such breach (it being understood that
Buyer may not terminate this Agreement pursuant to this Section 9.1(f) if such
breach by Seller is cured during such thirty (30) calendar day period); or

(g)               by Buyer if a Material Adverse Effect with respect to the
Company or its subsidiaries shall have occurred since the date of this
Agreement; provided, however, that if such Material Adverse Effect with respect
to the Company or its subsidiaries is curable by Seller through the exercise of
its commercially reasonable efforts, then Buyer may not terminate this Agreement
under this Section 9.1(g) for fifteen (15) calendar days following the
occurrence of such Material Adverse Effect, provided Seller continues to
exercise commercially reasonable efforts to cure such Material Adverse Effect
(it being understood that Buyer may not terminate this Agreement pursuant to
this Section 9.1(g) if such Material Adverse Effect is cured during such thirty
(30) calendar day period.

(h)               by Seller if a Material Adverse Effect with respect to the
Buyer shall have occurred since the date of this Agreement; provided, however,
that if such Material Adverse Effect with respect to the Buyer is curable by
Buyer through the exercise of its commercially reasonable efforts, then Seller
may not terminate this Agreement under this Section 9.1(h) for fifteen (15)
calendar days following the occurrence of such Material Adverse Effect, provided
Buyer continues to exercise commercially reasonable efforts to cure such
Material Adverse Effect (it being understood that Seller may not terminate this
Agreement pursuant to this Section 9.1(h) if such Material Adverse Effect is
cured during such thirty (30) calendar day period.

(i)                 by Seller, at any time, if (i) Seller has received a
Superior Offer and (ii) Seller has complied with its obligations under
Section 7.3(a) in order to accept such Superior Offer.

9.2              Notice of Termination; Effect of Termination. Any termination
of this Agreement pursuant to Section 9.1 hereof shall be effective immediately
upon the delivery of written notice of the terminating party to the other party
or parties hereto. In the event of the termination of this Agreement pursuant to
Section 9.1 hereof, this Agreement shall be of no further force or effect,
except (i) as set forth in this Section 9.2, and as set forth in Section 9.3 and
Article X (General Provisions) hereof, each of which shall survive the
termination of this Agreement, and (ii) nothing herein shall relieve any party
hereto from any liability for any willful breach of this Agreement.

9.3              Fees and Expenses. Except as otherwise provided in this
Section 9.3, all fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such fees and expenses, whether or not the Sale is consummated.

9.4              Amendment. Subject to applicable law, this Agreement may be
amended by the parties hereto at any time by execution of an instrument in
writing, signed on behalf of each of the parties hereto by a duly authorized
officer thereof.

9.5              Extension; Waiver. At any time prior to the Closing Date, any
party hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set forth in an instrument in
writing signed on behalf of such party. Any delay in exercising any right under
this Agreement shall not constitute a waiver of such right.

Article X
INDEMNIFICATION

10.1          Indemnification.

(a)                By Seller. Subject to the other terms and conditions of this
Article X, Seller shall indemnify and hold harmless Buyer and its officers,
directors and stockholders (each an “Buyer Indemnified Party”), from and against
any and all demands, claims, actions or causes of action, judgments,
assessments, losses, liabilities, damages or penalties and reasonable attorneys’
fees and related disbursements (collectively, “Claims”) suffered by such Buyer
Indemnified Party resulting from or arising out of any: (i) inaccuracy in or
breach of any of the representations or warranties made by Seller in this
Agreement; or (ii) breach or nonfulfillment of any covenants or agreements made
by Seller in this Agreement.

(b)               By Buyer. Subject to the other terms and conditions of this
Article X, Buyer shall indemnify and hold harmless Seller and its officers,
directors and stockholders (each an “Seller Indemnified Party”), from and
against any and all Claims suffered by such Seller Indemnified Party resulting
from or arising out of any: (i) inaccuracy in or breach of any of the
representations or warranties made by Buyer in this Agreement; or (ii) breach or
nonfulfillment of any covenants or agreements made by Buyer in this Agreement.

10.2          Indemnification Procedures for Third-Party Claims. In making a
claim under this Article X, the party making a claim is referred to as the
“Indemnified Party,” and the party against whom such claims are asserted is
referred to as the “Indemnifying Party.”

(a)                Upon obtaining knowledge of any Claim by a third party that
has given rise to, or is expected to give rise to, a claim for indemnification
hereunder, the Indemnified Party shall give prompt written notice (“Notice of
Claim”) of such claim or demand to the Indemnifying Party, specifying in
reasonable detail such information as the Indemnified Party may have with
respect to such indemnification claim (including copies of any summons,
complaint or other pleading that may have been served on it and any written
claim, demand, invoice, billing or other document evidencing or asserting the
same). Subject to the limitations set forth in Section 10.2 hereof, no failure
or delay by an Indemnified Party in the performance of the foregoing shall
reduce or otherwise affect the obligation of the Indemnifying Party to indemnify
and hold the Indemnified Party harmless, except to the extent that such failure
or delay shall have actually adversely affected the Indemnifying Party’s ability
to defend against, settle or satisfy any Claims for which the Indemnified Party
is entitled to indemnification hereunder.

(b)               If the claim or demand set forth in the Notice of Claim given
by an Indemnified Party pursuant to Section 10.2(a) hereof is a claim or demand
asserted by a third party, the Indemnifying Party shall have fifteen (15)
Business Days after the date on which the Notice of Claim is delivered to notify
the Indemnified Party in writing of its election to defend such third party
claim or demand on behalf of the Indemnified Party. If the Indemnifying Party
elects to defend such third party claim or demand, the Indemnified Party shall
make available to the Indemnifying Party and its agents and representatives all
records and other materials that are reasonably required in the defense of such
third party claim or demand and shall otherwise cooperate with, and assist the
Indemnifying Party in the defense of, such third party claim or demand, and so
long as the Indemnifying Party is defending such third party claim in good
faith, the Indemnified Party shall not pay, settle or compromise such third
party claim or demand. If the Indemnifying Party elects to defend such third
party claim or demand the Indemnified Party shall have the right to participate
in the defense of such third party claim or demand at the Indemnified Party’s
expense. In the event, however, that such Indemnified Party reasonably
determines that representation by counsel to the Indemnifying Party of both the
Indemnifying Party and such Indemnified Party could reasonably be expected to
present counsel with a conflict of interest, then the Indemnified Party may
employ separate counsel to represent or defend it in any such action or
proceeding and the Indemnifying Party shall be liable for the reasonable fees
and expenses of such counsel. If the Indemnifying Party does not elect to defend
such third party claim or demand or does not defend such third party claim or
demand in good faith, the Indemnified Party shall have the right, in addition to
any other right or remedy it may have hereunder, at the Indemnifying Party’s
expense, to defend such third party claim or demand; provided, however, that:
(i) such Indemnified Party shall not have any obligation to participate in the
defense of or defend any such third party claim or demand; (ii) such Indemnified
Party’s defense of or its participation in the defense of any such third party
claim or demand shall not in any way diminish or lessen the obligations of the
Indemnifying Party under the agreements of indemnification set forth in this
Article X; and (iii) such Indemnified Party may not settle any claim without the
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld or delayed.

(c)                Except for third party claims being defended in good faith,
the Indemnifying Party shall satisfy its obligations under this Article X in
respect of a valid claim for indemnification hereunder that is not contested by
the Indemnified Party in good faith by wire transfer of immediately available
funds to the Indemnified Party within thirty (30) days after the date on which
Notice of Claim is delivered to the Indemnified Party.

10.3          Indemnification Procedures for Non-Third Party Claims. In the
event any Indemnified Party should have an indemnification claim against the
Indemnifying Party under this Agreement that does not involve a claim by a third
party, the Indemnified Party shall promptly deliver notice of such claim to the
Indemnifying Party in writing and in reasonable detail and shall cooperate with,
answers questions and make available to the Indemnifying Party the information
relied upon by the Indemnified Party to substantiate the claim. The failure by
any Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Party, except to the extent that Indemnifying Party have been actually
prejudiced by such failure. If the Indemnifying Party does not notify the
Indemnified Party within fifteen (15) Business Days following its receipt of
such notice that the Indemnifying Party dispute such claim, such claim specified
by the Indemnified Party in such notice shall be conclusively deemed a liability
of the Indemnifying Party under this Article X and the Indemnifying Party shall
pay the amount of such liability to the Indemnified Party on demand, or in the
case of any notice in which the amount of the claim is estimated, on such later
date when the amount of such claim is finally determined. If the Indemnifying
Party disputes its liability with respect to such claim in a timely manner, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be submitted to a court of law.

10.4          Damages. Notwithstanding anything to the contrary in this
Agreement, neither party shall be liable to the other for any consequential,
indirect, exemplary or punitive damages.

Article XI
GENERAL PROVISIONS

11.1          Representations and Warranties. The representations and warranties
of Seller and Buyer contained in this Agreement shall survive the Closing for a
period of two (2) years.

11.2          Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
following addresses or telecopy numbers (or at such other address or telecopy
numbers for a party as shall be specified by like notice):

(a)                if to Buyer, to:

VIVI HOLDINGS, INC.
Attn: Lucas Sodre
951 Yamato Road, Suite 101
Boca Raton, FL 33432
Email: lucas.sodre@vivitech.com.br

With a copy, which shall not constitute notice, to:

(b)               if to Seller, to:

QPAGOS
Attn: Andrey Novikov, COO
Paseo del la Reforma 404 Piso 15 PH
Col. Juarez, Del. Cuauhtemoc
Mexico, D.F. C.P.
Email: a.novikov@qpagos.com

With a copy, which shall not constitute notice, to:

Gracin & Marlow, LLP
Leslie Marlow, Esq.
405 Lexington Avenue, 26th Floor
New York, New York 10174
Email:lmarlow@gracinmarlow.com

11.3          Interpretation; Knowledge.

(a)                When a reference is made in this Agreement to exhibits, such
reference shall be to an exhibit to this Agreement unless otherwise indicated.
When a reference is made in this Agreement to sections, such reference shall be
to a section of this Agreement. Unless otherwise indicated the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation.” The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. When reference is
made herein to “the business of” an entity, such reference shall be deemed to
include the business of all direct and indirect subsidiaries of such entity.
Reference to the subsidiaries of an entity shall be deemed to include all direct
and indirect subsidiaries of such entity.

(b)               For purposes of this Agreement the term “knowledge” means with
respect to a party hereto, with respect to any matter in question, that any of
the executive officers of such party has actual knowledge of such matter or
knowledge that such individual could reasonably be expected to obtain upon
reasonable investigation or inquiry into such matter.

(c)                For purposes of this Agreement, the term “Material Adverse
Effect” when used in connection with an entity means any change, event,
violation, inaccuracy, circumstance or effect that is materially adverse to the
business, assets (including intangible assets), capitalization, financial
condition or results of operations of such entity and its subsidiaries taken as
a whole. For purposes of this Agreement, the term “person” shall mean any
individual, corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, organization, entity or
Governmental Entity.

11.4          Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

11.5          Entire Agreement; Third Party Beneficiaries. This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Seller Disclosure Letter
and the Buyer Disclosure Letter (i) constitute the entire agreement among the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof; and (ii) are not intended to confer upon
any other person any rights or remedies hereunder.

11.6          Severability. In the event that any provision of this Agreement or
the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

11.7          Other Remedies; Specific Performance. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

11.8          Governing Law. This Agreement, and all claims or causes of action
(whether at law, in contract or in tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance hereof,
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware. Each of the parties hereto (i) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware in the
event any dispute arises out of this Agreement or any of the transactions
contemplated hereby, and, in connection with any such matter, to service of
process by notice as otherwise provided herein, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated hereby in any
court other than the Court of Chancery of the State of Delaware. Any party may
make service on another party by sending or delivering a copy of the process to
the party to be served at the address and in the manner provided for the giving
of notices in Section 11.2.

11.9          Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

11.10      Assignment. No party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other parties. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

11.11      WAIVER OF JURY TRIAL. EACH OF BUYER AND SELLER HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF BUYER OR SELLER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

[Remainder of Page Intentionally Left Blank]

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SELLER:

QPAGOS

By: /s/ Gaston Pereira

Name: Gaston Pereira

Title: CEO

 

BUYER :

VIVI HOLDINGS, INC.

By: /s/ Lucas Sodré

Name: Lucas Sodré

Title:    CEO

 

 

--------------------------------------------------------------------------------

[1] Nine percent (9%) of the Buyer Common Stock shall be allocated to the
following designees, Gaston Pereira (5%), Andrey Novikov (2.5%), Joseph Abrams
(1%).

 

 

